Exhibit 10.2

 

 

SECOND AMENDED AND RESTATED TERM LOAN C AGREEMENT

Among

BRANDYWINE REALTY TRUST
and
BRANDYWINE OPERATING PARTNERSHIP, L.P.,
as Borrowers

and

THE LENDERS IDENTIFIED HEREIN

and

PNC BANK, NATIONAL ASSOCIATION
as Administrative Agent

and

CAPITAL ONE, NATIONAL ASSOCIATION
as Syndication Agent

and

THE BANK OF NEW YORK MELLON
as Documentation Agent

and

PNC CAPITAL MARKETS LLC
and
CAPITAL ONE, NATIONAL ASSOCIATION
as Joint Lead Arrangers and Joint Bookrunners

DATED AS OF DECEMBER 13, 2018

 

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

SECTION 1. DEFINITIONS AND ACCOUNTING TERMS

1

 

 

1.1

Definitions.1

 

 

1.2

Computation of Time Periods and Other Definition Provisions.26

 

 

1.3

Accounting Terms.26

 

 

1.4

Joint Venture Investments.27

 

SECTION 2. CREDIT FACILITY

27

 

 

2.1

Loans.27

 

 

2.2

[Reserved].30

 

 

2.3

[Reserved].30

 

 

2.4

Joint and Several Liability of the Borrowers.30

 

 

2.5

Appointment of BOP.32

 

 

2.6

Non-Recourse.32

 

 

2.7

Incremental Commitments.32

 

SECTION 3. GENERAL PROVISIONS APPLICABLE TO LOANS

34

 

 

3.1

Interest.34

 

 

3.2

Place and Manner of Payments.34

 

 

3.3

Prepayments.35

 

 

3.4

Fees.36

 

 

3.5

Payment in full at Maturity.36

 

 

3.6

Computations of Interest and Fees.36

 

 

3.7

Pro Rata Treatment.37

 

 

3.8

Sharing of Payments.37

 

 

3.9

Capital Adequacy.38

 

 

3.10

Inability To Determine Interest Rate.39

 

 

3.11

Illegality.41

 

 

3.12

Requirements of Law.41

 

 

3.13

Taxes.43

 

 

3.14

Compensation.47

 

 

3.15

Mitigation; Mandatory Assignment.47

 

SECTION 4. [RESERVED]

48

 

SECTION 5. CONDITIONS PRECEDENT

48

 

 

5.1

Closing Conditions.48

 

 

5.2

Conditions to All Extensions of Credit.52

 

SECTION 6. REPRESENTATIONS AND WARRANTIES

53

 

 

6.1

Financial Condition.53

 

 

6.2

No Material Change.53

 

 

6.3

Organization and Good Standing.53

 

 

6.4

Due Authorization.53

 

i

--------------------------------------------------------------------------------

 

 

6.5

No Conflicts.54

 

 

6.6

Consents.54

 

 

6.7

Enforceable Obligations.54

 

 

6.8

No Default.54

 

 

6.9

Ownership.55

 

 

6.10

Indebtedness.55

 

 

6.11

Litigation.55

 

 

6.12

Taxes.55

 

 

6.13

Compliance with Law.55

 

 

6.14

Compliance with ERISA.55

 

 

6.15

Organization Structure/Subsidiaries.56

 

 

6.16

Use of Proceeds; Margin Stock.57

 

 

6.17

Government Regulation.57

 

 

6.18

Environmental Matters.57

 

 

6.19

Solvency.58

 

 

6.20

[Reserved].58

 

 

6.21

Location of Properties.58

 

 

6.22

Disclosure.59

 

 

6.23

Licenses, etc.59

 

 

6.24

No Burdensome Restrictions.59

 

 

6.25

Eligible Subsidiaries.59

 

 

6.26

OFAC.59

 

 

6.27

Anti-Corruption Laws.60

 

 

6.28

EEA Financial Institutions.60

 

 

6.29

Beneficial Ownership Certification.60

 

SECTION 7. AFFIRMATIVE COVENANTS

60

 

 

7.1

Information Covenants.60

 

 

7.2

Financial Covenants.64

 

 

7.3

Preservation of Existence.65

 

 

7.4

Books and Records.65

 

 

7.5

Compliance with Law.65

 

 

7.6

Payment of Taxes and Other Indebtedness.65

 

 

7.7

Insurance.65

 

 

7.8

Maintenance of Assets.66

 

 

7.9

Performance of Obligations.66

 

 

7.10

Use of Proceeds.66

 

 

7.11

Audits/Inspections.66

 

 

7.12

Additional Credit Parties.66

 

 

7.13

Anti-Corruption Laws.67

 

 

7.14

Construction.67

 

 

7.15

Changes to Financial Covenants.67

 

SECTION 8. NEGATIVE COVENANTS

68

 

 

8.1

Indebtedness.68

 

 

8.2

Liens.68

 

 

8.3

Nature of Business.69

 

ii

--------------------------------------------------------------------------------

 

 

8.4

Consolidation and Merger.69

 

 

8.5

Sale or Lease of Assets.69

 

 

8.6

[Intentionally Omitted.]69

 

 

8.7

Restricted Payments.69

 

 

8.8

Transactions with Affiliates.70

 

 

8.9

Fiscal Year; Organizational Documents.70

 

 

8.10

Limitations.70

 

 

8.11

Other Negative Pledges.70

 

 

8.12

Sanctions.71

 

 

8.13

Anti-Corruption Laws.71

 

SECTION 9. EVENTS OF DEFAULT

71

 

 

9.1

Events of Default.71

 

 

9.2

Acceleration; Remedies.74

 

 

9.3

Allocation of Payments After Event of Default.75

 

SECTION 10. AGENCY PROVISIONS

76

 

 

10.1

Appointment and Authority.76

 

 

10.2

Rights as a Lender.76

 

 

10.3

Exculpatory Provisions.76

 

 

10.4

Reliance by Administrative Agent.77

 

 

10.5

Delegation of Duties.78

 

 

10.6

Resignation of Administrative Agent.78

 

 

10.7

Non-Reliance on Administrative Agent and Other Lenders.79

 

 

10.8

No Other Duties, Etc.79

 

 

10.9

Certain ERISA Matters.80

 

SECTION 11. MISCELLANEOUS

82

 

 

11.1

Notices.82

 

 

11.2

Right of Set-Off.84

 

 

11.3

Benefit of Agreement.85

 

 

11.4

No Waiver; Remedies Cumulative.88

 

 

11.5

Payment of Expenses; Indemnification.89

 

 

11.6

Amendments, Waivers and Consents.90

 

 

11.7

Counterparts/Electronic Execution.92

 

 

11.8

Headings.92

 

 

11.9

Defaulting Lender.92

 

 

11.10

Survival of Indemnification and Representations and Warranties.93

 

 

11.11

Governing Law; Jurisdiction.94

 

 

11.12

Waiver of Jury Trial.94

 

 

11.13

Times of Day; Rates.95

 

 

11.14

Severability.95

 

 

11.15

Entirety.95

 

 

11.16

Binding Effect.95

 

 

11.17

Confidentiality.96

 

 

11.18

Further Assurances.97

 

 

11.19

Release of Guarantors.97

 

iii

--------------------------------------------------------------------------------

 

 

11.20

USA PATRIOT Act.98

 

 

11.21

Limitation on Liability.98

 

 

11.22

No Fiduciary Duty.98

 

 

11.23

Acknowledgement and Consent to Bail-In of EEA Financial Institutions99

 

 

11.24

Transitional Arrangements99

 

 

 

SCHEDULES

Schedule EGEligible Ground Leases

Schedule 6.15Organization Structure/Subsidiaries

Schedule 6.21Properties

Schedule 6.25Eligible Unencumbered Property Subsidiaries

Schedule 8.2Existing Liens

Schedule 11.1Notices

EXHIBITS

Exhibit 1.1(a)Commitment Percentages

Exhibit 2.1(c)Form of Notice of Borrowing

Exhibit 2.1(f)Form of Notice of Continuation/Conversion

Exhibit 2.1(h)Form of Note

Exhibit 3.13-1Form of U.S. Tax Compliance Certificate

Exhibit 3.13-2Form of U.S. Tax Compliance Certificate

Exhibit 3.13-3Form of U.S. Tax Compliance Certificate

Exhibit 3.13-4Form of U.S. Tax Compliance Certificate

Exhibit 7.1(c)Form of Officer’s Certificate

Exhibit 7.12(a)Form of Guaranty

Exhibit 7.12(b)Form of Additional Guarantee

Exhibit 11.3(b)Form of Assignment Agreement

 

 

iv

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED TERM LOAN C AGREEMENT

THIS SECOND AMENDED AND RESTATED TERM LOAN C AGREEMENT (as amended, supplemented
or otherwise modified from time to time, this “Credit Agreement”) is entered
into as of December 13, 2018 among BRANDYWINE REALTY TRUST (“BRT”), a Maryland
real estate investment trust, BRANDYWINE OPERATING PARTNERSHIP, L.P. (“BOP”), a
Delaware limited partnership (collectively, the “Borrowers”), the Lenders (as
defined herein), and PNC BANK, NATIONAL ASSOCIATION (the “Administrative
Agent”), as Administrative Agent for the Lenders.

RECITALS

WHEREAS, the Borrowers, the Lenders and the Administrative Agent are party to an
Amended and Restated Term Loan C Agreement dated as of October 8, 2015 (as
amended, supplemented or otherwise modified to the date hereof, the “Existing
Credit Agreement”); and

WHEREAS, the Borrowers, the Lenders and the Administrative Agent now desire to
further amend and restate the Existing Credit Agreement in its entirety, to,
among other things, reflect a term loan facility in an initial aggregate amount
of up to $250 million with the option to increase the aggregate amount by up to
an additional $150 million;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree to amend and restate the Existing Credit Agreement in its
entirety as follows:  

SECTION 1.

DEFINITIONS AND ACCOUNTING TERMS

 

1.1

Definitions.

As used herein, the following terms shall have the meanings herein specified
unless the context otherwise requires. Defined terms herein shall include in the
singular number the plural and in the plural the singular:

“Acquisition Property” means, as of any date of determination, a Property owned
by a Borrower or a Subsidiary thereof for fewer than 24 months since the date of
acquisition (regardless of whether such date of acquisition occurs prior to or
after the Closing Date), unless the Borrowers have made a one-time election to
treat such Property as a Stabilized Property for purposes of calculating Total
Asset Value and Unencumbered Value.

“Additional Guarantees” has the meaning set forth in Section 7.12(b).

“Additional Guarantors” has the meaning set forth in Section 7.12(b).

“Adjusted Eurodollar Rate” means the Eurodollar Rate plus the Applicable
Percentage for Eurodollar Loans.



--------------------------------------------------------------------------------

 

“Adjusted NOI” means NOI less (a) an annual sum of $0.25 per square foot for all
Properties and (b) all interest income of the Combined Parties for the
applicable period.

“Administrative Agent” means PNC Bank, National Association or any successor
administrative agent appointed pursuant to Section 10.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by or under direct or indirect common
control with such Person. A Person shall be deemed to control a corporation,
partnership, limited liability company or real estate investment trust if such
Person possesses, directly or indirectly, the power (i) to vote 10% or more of
the securities having ordinary voting power for the election of directors of
such corporation or real estate investment trust or to vote 10% or more of the
partnership or membership interests of such partnership or limited liability
company or (ii) to direct or cause direction of the management and policies of
such corporation, trust, limited liability company or partnership, whether
through the ownership of voting securities, as managing member or general
partner, by contract or otherwise.

“Agency Services Address” means PNC Firstside Center, 500 First Avenue, 4th
Floor, Pittsburgh, PA  15219, Attn:  Agency Services, or such other address as
may be identified by written notice from the Administrative Agent to the
Borrowers.

“Agent-Related Persons” means the Administrative Agent (including any successor
administrative agent), together with its Affiliates (including, in the case of
PNC Bank, National Association in its capacity as Administrative Agent, PNC
Capital Markets LLC), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.

“Annualized Modified Adjusted NOI” means an amount equal to  Adjusted NOI for
the prior fiscal quarter for all Properties owned during such fiscal quarter
multiplied times four.

“Applicable Percentage” means, with respect to any Loans, if (a) BOP has two
Unsecured Senior Debt Ratings in effect, the appropriate applicable percentages
corresponding to the Pricing Level in the table below based upon the higher of
the two Unsecured Senior Debt Ratings or (b) if BOP has one Unsecured Senior
Debt Rating in effect, the appropriate applicable percentages corresponding to
the Pricing Level in the table below based on such Unsecured Senior Debt Rating;
provided that if BOP does not have at least one Unsecured Senior Debt Rating in
effect, the Applicable Percentage shall be based on Pricing Level V below:



2

--------------------------------------------------------------------------------

 

Pricing Level

Unsecured Senior Debt Rating

Applicable Percentage for Eurodollar Loans

Applicable Percentage for Base Rate Loans

I

A- / A3 or higher

0.85%

0%

II

BBB+ /  Baa1

0.90%

0%

III

BBB / Baa2

1.00%

0%

IV

BBB- / Baa3

1.25%

.25%

V

< BBB- / Baa3 or NR

1.65%

.65%

The Applicable Percentage for Loans shall be determined and adjusted on the date
(each a “Calculation Date”) on which BOP obtains an Unsecured Senior Debt Rating
from either of S&P or Moody’s or the date on which there is a change in any
Unsecured Senior Debt Rating of BOP that would cause a change in the Applicable
Percentage, in each case promptly after the Administrative Agent receives notice
regarding such Unsecured Senior Debt Rating. Each Applicable Percentage shall be
effective from one Calculation Date until the next Calculation Date. Any
adjustment in the Applicable Percentage shall be applicable to all existing
Loans.  As of the Closing Date, Pricing Level IV shall apply.

The Borrowers shall promptly deliver to the Administrative Agent, at the address
set forth on Schedule 11.1 and at the Agency Services Address, information
regarding any change in the Unsecured Senior Debt Rating that would change the
existing Pricing Level for the Applicable Percentage as set forth above.

“Approved Fund” means a fund administered or managed by a Lender, an Affiliate
thereof or an entity or an Affiliate of an entity that administers or manages a
Lender.

“Arrangers” means PNC Capital Markets LLC and Capital One, National Association,
collectively, in their capacity as joint lead arrangers and joint bookrunners.

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European

3

--------------------------------------------------------------------------------

 

Union, the implementing law for such EEA Member Country from time to time which
is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
as long as that ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

“Base Rate” means, for any day, the fluctuating rate per annum equal to (i) the
highest of (a) the Federal Funds Rate in effect on such day plus 1/2 of 1%, (b)
the Prime Rate in effect on such day or (c) the Eurodollar Rate for a one-month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Eurodollar Rate for any day shall be based on the rate appearing on
the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m. London time on such day
(provided that if such highest rate shall be less than zero, such rate shall be
deemed zero for purposes hereof) plus (ii) the Applicable Percentage for Base
Rate Loans. Any change in the Base Rate due to a change in the Prime Rate, the
Federal Funds Rate or the Eurodollar Rate shall be effective on the effective
date of such change in the Prime Rate, the Federal Funds Rate or the Eurodollar
Rate, respectively.

“Base Rate Loan” means a Loan bearing interest based on a rate determined by
reference to the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

“BOP” means Brandywine Operating Partnership, L.P., a Delaware limited
partnership, together with any successors and permitted assigns.

“Borrower Materials” has the meaning set forth in Section 11.1(d)(iii).

“Borrowers” means BRT and BOP and “Borrower” means either one of them.

4

--------------------------------------------------------------------------------

 

“BRT” means Brandywine Realty Trust, a Maryland real estate investment trust,
together with any successors and permitted assigns.

“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by law or other
governmental action to close in New York, New York; provided that in the case of
Eurodollar Loans, such day is also a day on which dealings between banks are
carried on in Dollar deposits in the London interbank market.

“Calculation Date” has the meaning set forth in the definition of Applicable
Percentage in this Section 1.1.

“Capital Expenditures” means all expenditures of the Borrowers and their
Subsidiaries which, in accordance with GAAP, would be classified as capital
expenditures, including, without limitation, Capital Leases.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is required to be classified and accounted for as a capital lease
(under FASB ASC Topic 840) or as a financing lease (under FASB ASC Topic 842) on
the balance sheet of that Person.

“Capital Percentage” means, with respect to the interest of a Borrower or one of
its Subsidiaries in another Person, the percentage interest of such Person based
on the aggregate amount of net capital contributed by such Borrower or such
Subsidiary in such Person at the time of determination relative to all capital
contributions made in such Person at such time of determination.

“Capitalization Rate” means 6.50% for improved Properties located in the City of
Philadelphia, Pennsylvania, improved Properties located in the City of Austin,
Texas and improved Properties located in Fairfax County, Virginia, and 7.50% for
all other Properties.

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve months
from the date of acquisition, (b) Dollar denominated time and demand deposits
and certificates of deposit of (i) any Lender or any of its Affiliates, (ii) any
domestic commercial bank having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements with a bank or
trust company (including any of the Lenders) or securities dealer having capital
and surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States of America in which a Borrower or one of its
Subsidiaries shall have a perfected first priority

5

--------------------------------------------------------------------------------

 

security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations and (e) Investments, classified in accordance with GAAP
as current assets, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by financial
institutions having capital of at least $500,000,000 and the portfolios of which
are limited to investments of the character described in the foregoing
subdivisions (a) through (d).

“Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any Requirement of
Law or governmental or quasi-governmental rule, regulation or treaty, (b) any
change in any Requirement of Law or governmental or quasi-governmental rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law and whether or not failure to comply therewith would be unlawful) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Change of Control” means any of the following events:

(a)any “person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act) has become, directly or indirectly, the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person
shall be deemed to have “beneficial ownership” of all shares that any such
Person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time or the occurrence of any contingency), by way
of merger, consolidation or otherwise, of 20% or more of the voting power of BRT
on a fully-diluted basis, after giving effect to the conversion and exercise of
all outstanding warrants, options and other securities of BRT convertible into
or exercisable for voting power of BRT (whether or not such securities are then
currently convertible or exercisable); or

(b)during any period of up to twelve (12) consecutive months commencing on or
after the Closing Date, (i) individuals who were trustees of BRT at the
beginning of such period (the “Continuing Trustees”), plus (ii) any new trustees
whose election or appointment was approved by a majority of the Continuing
Trustees then in office, shall cease for any reason to constitute a majority of
the Board of Trustees of BRT; or

(c)BRT fails to directly own at least 75% of the aggregate ownership interests
in BOP (giving effect to any convertible interests with respect thereto).

“Closing Date” means the date hereof.

6

--------------------------------------------------------------------------------

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time. References to sections of the Code
shall be construed also to refer to any successor sections.

“Combined Parties” means the Borrowers and their Subsidiaries and all joint
ventures or partnerships to which a Borrower or one of its Subsidiaries is a
party.

“Commitment” means, with respect to any Lender, the obligations of such Lender
to make Loans pursuant to the terms and conditions of this Credit Agreement, and
which shall not exceed the principal amount set forth opposite such Lender’s
name on Exhibit 1.1(a) hereto or in the Assignment and Acceptance by which it
became a Lender, as modified from time to time pursuant to the terms of this
Credit Agreement or to give effect to any applicable Assignment and Acceptance,
and “Commitments” means the aggregate principal amount of the Commitments of all
the Lenders, the initial maximum amount of which shall be $250,000,000.

“Commitment Percentage” means, for each Lender, the percentage identified as its
Commitment Percentage on Exhibit 1.1(a), as such percentage may be modified in
connection with any assignment made in accordance with the provisions of Section
11.3 or may be adjusted in accordance with the provisions of Section 2.7.

“Committed Amount” means $250,000,000, as the same may be permanently reduced in
accordance with Section 2.1(e) or increased from time to time pursuant to
Section 2.7.

“Communications” has the meaning set forth in Section 11.1(d)(ii).

“Construction-in-Process” means a Property or portion thereof on which
construction of improvements (excluding tenant improvements and excluding work
prior to erection of the structure of the building) has commenced and is
proceeding to completion in the ordinary course, but has not yet been completed
(as such completion shall be evidenced by a temporary or permanent certificate
of occupancy permitting use of such Property or portion thereof by the general
public).  Any such Property or portion thereof shall be treated as
Construction-in-Process for twenty-four (24) months from the date of completion
(as evidenced by a certificate of occupancy permitting use of such Property or
portion thereof by the general public), unless the Borrowers have made a
one-time election (by written notice to the Administrative Agent in the
certificate delivered pursuant to Section 7.1(c)) to treat such Property or
portion thereof as a Stabilized Property for purposes of calculating Total Asset
Value and Unencumbered Value.

“Continuing Trustees” has the meaning set forth in the definition of Change of
Control.

“Credit Agreement” means this Amended and Restated Term Loan C Agreement.

“Credit Documents” means this Credit Agreement, the Notes, each Guaranty (if
any), any Notice of Borrowing, any Notice of Continuation/Conversion and all
other related agreements and documents issued or delivered hereunder or
thereunder or pursuant hereto or thereto.

“Credit Parties” means the Borrowers and any Guarantors and “Credit Party” means
any one of them.

7

--------------------------------------------------------------------------------

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Lender Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender  notifies
the Administrative Agent and the Borrowers in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, (b) has notified the Borrowers or any Lender Party in writing, that
it does not intend to comply with its funding obligations hereunder or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) to funding
a loan under this Credit Agreement cannot be satisfied), (c) has failed, within
three Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrowers), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to the last paragraph of Section 11.9) as of the date
established therefor by the Administrative Agent in a written notice of such
determination, which shall be delivered by the Administrative Agent to the
Borrowers and each Lender promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

8

--------------------------------------------------------------------------------

 

“Dollars” and “$” each means the lawful currency of the United States of
America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institutions.

“Effective Date” means the date on which the conditions set forth in Section 5.1
and Section 5.2 shall have been fulfilled (or waived in the sole discretion of
the Lenders).  

“Eligible Assignee” means (a) any Lender, any Affiliate of a Lender or any
Approved Fund (other than a Defaulting Lender); (b) a commercial bank having
total assets in excess of $5,000,000,000; (c) the central bank of any country
which is a member of the Organization for Economic Cooperation and Development;
or (d) a finance company or other financial institution reasonably acceptable to
the Administrative Agent, which is regularly engaged in making, purchasing or
investing in loans and having total assets in excess of $500,000,000 or is
otherwise acceptable to the Administrative Agent. None of a Borrower, any
Affiliate of the Borrowers or any natural person shall qualify as an Eligible
Assignee.

“Eligible Cash 1031 Proceeds” means the cash proceeds held by a “qualified
intermediary” from the sale of Property, which proceeds are intended to be used
by such qualified intermediary to acquire one or more “replacement properties”
that are of “like‑kind” to such Property in an exchange that qualifies as a
tax-free exchange under Section 1031 of the Code, and no portion of which
proceeds any Combined Party has the right to receive, pledge, borrow or
otherwise obtain the benefits of until such time as provided under the
applicable “exchange agreement” (as such terms in quotations are defined in
Treasury Regulations Section 1.1031(k)-1(g)(4) (the “Regulations”)) or until
such exchange is terminated.  Upon the cash proceeds no longer being held by
such qualified intermediary pursuant to the Regulations or otherwise no longer
qualifying under the Regulations for like-kind exchange treatment, such proceeds
shall cease being Eligible Cash 1031 Proceeds.

“Eligible Ground Lease” means a ground lease that (a) has a minimum remaining
term of twenty-five (25) years, including tenant controlled options, as of any
date of determination, (b) has customary notice rights, default cure rights,
bankruptcy new lease rights and other customary provisions for the benefit of a
leasehold mortgagee or has equivalent protection for a leasehold permanent
mortgagee by a subordination to such leasehold permanent mortgagee of the
landlord’s fee interest, and (c) is otherwise acceptable for non-recourse
leasehold mortgage financing under

9

--------------------------------------------------------------------------------

 

customary prudent lending requirements.  The Eligible Ground Leases as of the
date of this Credit Agreement are listed on Schedule EG.

“Eligible Land” means, undeveloped land which is owned or leased under an
Eligible Ground Lease by a Combined Party, which is zoned for office,
industrial, residential, parking or hotel use and which is not subject to a
building moratorium or other restriction on construction.

“Eligible Subsidiary” means any Subsidiary of the Borrowers which has no
Recourse Indebtedness and has not provided a guaranty of any other Funded Debt
of the Borrowers.

“Eligible Unencumbered Property Subsidiary” means an Eligible Subsidiary that
owns or ground-leases any Property that is treated as Unencumbered Property,
Unencumbered Construction-in-Process or Unencumbered Eligible Land under this
Credit Agreement.

“Environmental Claim” means any investigation, written notice, violation,
written demand, written allegation, action, suit, injunction, judgment, order,
consent decree, penalty, fine, lien, proceeding, or written claim whether
administrative, judicial or private in nature arising (a) pursuant to, or in
connection with, an actual or alleged violation of any Environmental Law, (b) in
connection with any Hazardous Material, (c) from any assessment, abatement,
removal, remedial, corrective, or other response action in connection with an
Environmental Law or other order of a Governmental Authority or (d) from any
actual or alleged damage, injury, threat, or harm to health, safety, natural
resources, or the environment.

“Environmental Laws” means any current or future legal requirement of any
Governmental Authority pertaining to (a) the protection of health, safety, and
the indoor or outdoor environment, (b) the conservation, management, or use of
natural resources and wildlife, (c) the protection or use of surface water and
groundwater or (d) the management, manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, release, threatened
release, abatement, removal, remediation or handling of, or exposure to, any
hazardous or toxic substance or material or (e) pollution (including any release
to land surface water and groundwater) and includes, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42
U.S.C. 9601 et seq., Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendment of
1984, 42 U.S.C. 6901 et seq., Federal Water Pollution Control Act, as amended by
the Clean Water Act of 1977, 33 U.S.C. 1251 et seq., Clean Air Act of 1966, as
amended, 42 U.S.C. 7401 et seq., Toxic Substances Control Act of 1976, 15 U.S.C.
2601 et seq., Hazardous Materials Transportation Act, 49 U.S.C. App. 1801 et
seq., Occupational Safety and Health Act of 1970, as amended, 29 U.S.C. 651 et
seq., Oil Pollution Act of 1990, 33 U.S.C. 2701 et seq., Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. 11001 et seq., National
Environmental Policy Act of 1969, 42 U.S.C. 4321 et seq., Safe Drinking Water
Act of 1974, as amended, 42 U.S.C. 300(f) et seq., any analogous implementing or
successor law, and any amendment, rule, regulation, order, or directive issued
thereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same

10

--------------------------------------------------------------------------------

 

may be in effect from time to time. References to sections of ERISA shall be
construed also to refer to any successor sections.

“ERISA Affiliate” means an entity, whether or not incorporated, which is under
common control with a Borrower or any of its Subsidiaries within the meaning of
Section 4001(a)(14) of ERISA, or is a member of a group which includes a
Borrower or any Subsidiary of a Borrower and which is treated as a single
employer under subsections (b) or (c) of Section 414 of the Code.

“ERISA Event” means (i) with respect to any Plan, the occurrence of a Reportable
Event or the substantial cessation of operations (within the meaning of Section
4062(e) of ERISA); (ii) the withdrawal of a Borrower, any Subsidiary of a
Borrower or any ERISA Affiliate from a Multiple Employer Plan during a plan year
in which it was a substantial employer (as such term is defined in Section
4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan; (iii) the
distribution of a notice of intent to terminate or the actual termination of a
Plan pursuant to Section 4041(a)(2) or 4041A of ERISA; (iv) the institution of
proceedings to terminate or the actual termination of a Plan by the PBGC under
Section 4042 of ERISA; (v) any event or condition which might constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan; (vi) the complete or partial withdrawal of a
Borrower, any Subsidiary of a Borrower or any ERISA Affiliate from a
Multiemployer Plan; (vii) the conditions for imposition of a lien under Section
302(f) of ERISA exist with respect to any Plan; or (viii) the adoption of an
amendment to any Plan requiring the provision of security to such Plan pursuant
to Section 307 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Loan” means a Loan bearing interest based on a rate determined by
reference to the Adjusted Eurodollar Rate.

“Eurodollar Rate” means, for the Interest Period for each Eurodollar Loan
comprising part of the same borrowing (including conversions, extensions and
renewals), the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and if the
Eurodollar Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Credit Agreement (the “Eurodollar Minimum”); provided, however,
that at any time during which interest rate protection or hedging agreements
with a Lender (or an affiliate of such Lender) are then in effect with respect
to the entirety of the Loans, the Eurodollar Minimum shall be disregarded and no
longer of any force and effect with respect to (i.e., the Eurodollar Rate
applied hereunder shall not be subject to the Eurodollar Minimum with respect
to) the Loans; provided, further that to the extent a comparable or successor
rate is approved by the Administrative Agent in connection herewith, the
approved rate shall be applied in a manner consistent with market practice; and
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise

11

--------------------------------------------------------------------------------

 

reasonably determined by the Administrative Agent.  In the event that
Administrative Agent is unable to obtain any such quotation as provided above,
it will be deemed that the Eurodollar Rate for a Eurodollar Loan cannot be
determined and the provisions of Section 3.10 shall apply.  In the event that
the Board of Governors of the Federal Reserve System shall impose a Eurodollar
Reserve Percentage with respect to Eurodollar deposits of the Person serving as
the Administrative Agent, then for any period during which such Eurodollar
Reserve Percentage shall apply, the Eurodollar Rate shall be equal to the amount
determined above divided by an amount equal to 1 minus the Eurodollar Reserve
Percentage.

“Eurodollar Reserve Percentage” means, for any day, that percentage (expressed
as a decimal) which is in effect from time to time under Regulation D as the
maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurodollar liabilities as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate on Eurodollar Loans is determined) with respect to member
banks of the Federal Reserve System, whether or not any Lender has any
Eurodollar liabilities subject to such reserve requirement at that time.
Eurodollar Loans shall be deemed to constitute Eurodollar liabilities and as
such shall be deemed subject to reserve requirements without benefits of credits
for proration, exceptions or offsets that may be available from time to time to
a Lender. The Eurodollar Rate shall be adjusted automatically on and as of the
effective date of any change in the Eurodollar Reserve Percentage.

“Event of Default” means any of the events or circumstances described in Section
9.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, modified,
succeeded or replaced from time to time, and the rules and regulations
promulgated thereunder.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 3.15) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.13, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.13(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Existing Credit Agreement” has the meaning set forth in the recitals.

“Extension of Credit” means, as to any Lender, the making of a Loan by such
Lender (or a participation therein by a Lender).

12

--------------------------------------------------------------------------------

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upwards, if necessary, to a whole
multiple of 1/100 of 1%) charged to PNC Bank, National Association on such day
on such transactions as determined by the Administrative Agent.

“Fee Letter” means that certain letter agreement, dated as of _______________,
2018 between the Administrative Agent and BRT, as amended, modified,
supplemented or replaced from time to time.

“Fixed Charge Coverage Ratio” means, as of the end of any fiscal quarter of the
Borrowers, the ratio of (a) Annualized Modified Adjusted NOI for the quarter
then ended to (b) the sum of (i) Principal Payments and all dividends on
preferred shares of beneficial interest of BRT or preferred operating
partnership units of BOP (not owned by BRT) for the period of twelve (12) months
ending on such date plus (ii) Interest Expense and any letter of credit fees for
the quarter then ended multiplied by four.

“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender that is not
a U.S. Person, and (b) if a Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes.

“Funded Debt” means, without duplication, the sum of (a) all Indebtedness of the
Combined Parties for borrowed money, (b) all purchase money Indebtedness of the
Combined Parties, (c) the principal portion of all obligations of the Combined
Parties under Capital Leases, (d) all obligations, contingent or otherwise,
relative to the face amount of all letters of credit (other than letters of
credit supporting trade payables in the ordinary course of business), whether or
not drawn, and banker’s acceptances issued for the account or upon the
application of a Combined Party (it being understood that, to the extent an
undrawn letter of credit supports another obligation constituting Indebtedness,
in calculating aggregated Funded Debt only such other obligation shall be
included), (e) all Guaranty Obligations of the Combined Parties with respect to
the indebtedness of another Person of the types described in this definition,
(f) all indebtedness of another Person of the types described in this definition
that is secured by a Lien on any property of the Combined Parties whether or not
such indebtedness has been assumed by a Combined Party, (g) the principal
balance outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product of a
Combined Party where such transaction is considered borrowed money indebtedness
for tax purposes, but is classified as an operating lease in accordance with
GAAP, (h) all obligations of the Combined Parties in respect of interest rate
protection agreements, foreign currency exchange agreements or other interest or
exchange rate or

13

--------------------------------------------------------------------------------

 

commodity price hedging agreements and (i) all take out loan commitments to the
extent such take out commitment is not supported by a financial commitment from
a third party containing standard terms and conditions; provided that Funded
Debt shall not include intercompany items or trade payables incurred in the
ordinary course of business; and provided further that, for purposes of
calculating the Leverage Ratio, the Secured Debt Ratio, the Unsecured Debt
limitation and the Unencumbered Cash Flow Ratio, to the extent Funded Debt
includes Indebtedness in respect of Construction-in-Process, the amount of such
Funded Debt shall be deemed to be the total construction costs incurred for the
Construction-in-Process as of such date.  The calculation of Funded Debt of the
Combined Parties shall be subject to Section 1.4.

“Funds From Operations”, when used with respect to any Person, shall have the
meaning given to such term in, and shall be calculated in accordance with,
standards promulgated by the National Association of Real Estate Investment
Trusts in effect from time to time.

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3.

“Governmental Authority” means any Federal, state, local or provincial court or
governmental agency, authority, instrumentality or regulatory body.

“Guarantors” means any Persons who may from time to time execute a Guaranty, as
required by Section 7.12(a) or otherwise, together with their successors and
assigns; in each case unless released as a Guarantor pursuant to Section 8.5(b)
or Section 11.19.

“Guaranty” means the guaranty of payment provided by a Subsidiary of a Borrower
in favor of the Administrative Agent and the Lenders in the form of Exhibit
7.12(a).

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guaranteeing or intended to
guarantee any Indebtedness of any other Person in any manner, whether direct or
indirect, and including without limitation any obligation, whether or not
contingent, (a) to purchase any such Indebtedness or other obligation or any
property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of such Indebtedness or obligation or
to maintain working capital, solvency or other balance sheet condition of such
other Person (including, without limitation, maintenance agreements, comfort
letters, take or pay arrangements, put agreements or similar agreements or
arrangements) for the benefit of the holder of Indebtedness of such other
Person, (c) to lease or purchase property, securities or services primarily for
the purpose of assuring the owner of such Indebtedness or (d) to otherwise
assure or hold harmless the owner of such Indebtedness or obligation against
loss in respect thereof. The amount of any Guaranty Obligation hereunder shall
(subject to any limitations set forth therein) be deemed to be an amount equal
to the outstanding principal amount (or maximum principal amount, if larger) of
the Indebtedness in respect of which such Guaranty Obligation is made. It is
understood and agreed that for purposes of any “completion guaranty” provided by
a Borrower or one of its Subsidiaries, the amount of Indebtedness associated
with such completion guaranty shall be none unless such completion guaranty is
enforced (or written notice of the intent to enforce such completion guaranty
has been received) at which time

14

--------------------------------------------------------------------------------

 

the Indebtedness associated with such completion guaranty shall equal the
remaining cost to complete the project plus ten percent until such time as a
certificate of occupancy is issued.

“Hazardous Materials” means any substance, material or waste defined or
regulated in or under any Environmental Laws.

“HMT” has the meaning set forth in the definition of the term “Sanctions.”

“Increased Amount Date” has the meaning set forth in Section 2.7(a).

“Incur” has the meaning set forth in Section 8.1.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, or upon which interest payments
are customarily made, (c) all obligations of such Person under conditional sale
or other title retention agreements relating to property purchased by such
Person to the extent of the value of such property (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations of such Person issued
or assumed as the deferred purchase price of property or services purchased by
such Person which would appear as liabilities on a balance sheet of such Person,
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed, (f) all Guaranty Obligations of such Person, (g) the principal
portion of all obligations of such Person under (i) Capital Leases and (ii) any
synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product of such Person where such
transaction is considered borrowed money indebtedness for tax purposes, but is
classified as an operating lease in accordance with GAAP, (h) all obligations of
such Person in respect of interest rate protection agreements, foreign currency
exchange agreements, or other interest or exchange rate or commodity price
hedging agreements, (i) the maximum amount of all performance and standby
letters of credit issued or bankers’ acceptances facilities created for the
account or upon the application of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), (j) all preferred stock
issued by such Person and required by the terms thereof to be redeemed, or for
which mandatory sinking fund payments are due, by a fixed date; provided that
Indebtedness shall not include preferred stock which carries a defined term if
its conversion or redemption occurs solely through the issuance of additional
equity or from the proceeds of an equity offering, (k) all obligations evidenced
by take out commitments, (l) the aggregate amount of uncollected accounts
receivables of such Person subject at such time to a sale of receivables (or
similar transaction) regardless of whether such transaction is effected without
recourse to such Person or in a manner that would not be reflected on the
balance sheet of such Person in accordance with GAAP and (m) all obligations of
such Person to repurchase any securities which repurchase obligation is related
to the issuance thereof, including, without limitation, obligations commonly
known as residual equity appreciation potential shares or forward equity
purchase contracts; provided, however, that Indebtedness shall not include
intercompany items or trade payables incurred in the ordinary course of
business.  Subject to Section 1.4, the Indebtedness of any Person shall include
the

15

--------------------------------------------------------------------------------

 

Indebtedness of any partnership or unincorporated joint venture in which such
Person is legally obligated or has a reasonable expectation of being liable with
respect thereto.

“Indemnified Taxes” means  (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrowers under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Indenture” means the Indenture, First Supplemental Indenture, Second
Supplemental Indenture and Third Supplemental Indenture dated as of October 22,
2004, May 25, 2005, October 4, 2006, and April 5, 2011, respectively, among BOP,
as Issuer, BRT, as Parent Guarantor, and The Bank of New York Mellon (formerly
known as the Bank of New York), as Trustee.  

“Information” has the meaning set forth in Section 11.17.

“Interest Expense” means, for any period, with respect to the Combined Parties,
all net interest expense, whether paid or accrued (including that portion
applicable to Capital Leases in accordance with GAAP) plus capitalized interest,
but excluding non-cash interest expense with respect to convertible debt.

“Interest Payment Date” means (a) as to Base Rate Loans, the last Business Day
of each month and the Maturity Date, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period
and the Maturity Date, and (c) as to any Eurodollar Loan having an Interest
Period longer than three months, the day which is three months after the first
day of such Interest Period, the last day of such Interest Period, and the
Maturity Date.

“Interest Period” means, as to Eurodollar Loans, a period of one, two, three or
six months’ duration as the Borrowers may elect, commencing on the date of the
borrowing (including, as applicable, continuations thereof and conversions
thereto); provided, however, (a) if any Interest Period would end on a day which
is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day (except that where the next succeeding Business Day
falls in the next succeeding calendar month, then on the next preceding Business
Day), (b) no Interest Period shall extend beyond the then effective Maturity
Date, and (c) where an Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month in which the Interest Period
is to end, such Interest Period shall end on the last Business Day of such
calendar month.

“Investment” in any Person means (a) the acquisition (whether for cash,
property, services, assumption of Indebtedness, securities or otherwise) of
assets, shares of capital stock, bonds, notes, debentures, partnership
interests, membership interests, joint ventures or other ownership interests or
other securities of such other Person or (b) any deposit with, or advance, loan
or other extension of credit to, such Person (other than deposits made in
connection with the purchase of equipment or other assets in the ordinary course
of business) or (c) any other capital contribution to or investment in such
Person, including, without limitation, any Guaranty Obligation (including any
support for a letter of credit issued on behalf of such Person) incurred for the
benefit of such Person.

16

--------------------------------------------------------------------------------

 

“Investment Grade Rating” means an Unsecured Senior Debt Rating of (a) BBB- or
better from S&P, or (b) Baa3 or better from Moody’s, as applicable.

“Lender” means the Person serving as the Administrative Agent, any of the other
financial institutions party to this Credit Agreement, or any other Person which
may provide an additional Commitment and become a party to this Credit Agreement
or becomes an assignee of any rights to a Lender pursuant to Section 11.3,
together with their successors and permitted assigns.

“Lender Party” means the Administrative Agent or any other Lender.

“Leverage Ratio” means the ratio of (a) Funded Debt to (b) Total Asset Value.

“LIBOR” has the meaning set forth in the definition of Eurodollar Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind, including, without limitation, any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof.

“Loan” or “Loans” means a loan or loans made by a Lender pursuant to Section 2.1
or Section 2.7; provided, that if any such loan or loans (or portions thereof)
are combined or subdivided pursuant to a Notice of Conversion/Continuation, the
term “Loan” shall refer to the combined principal amount resulting from such
combination or to each of the separate principal amounts resulting from such
subdivision, as the case may be.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, condition (financial or otherwise) or prospects of BRT, BOP
or the Borrowers and their Subsidiaries taken as a whole, (b) the ability of a
Borrower to perform its respective obligations under this Credit Agreement or
any of the other Credit Documents, (c) the ability of a Guarantor to perform its
respective obligations under any of the other Credit Documents, unless the
Guarantor subject to such material adverse effect could be immediately released
as a Guarantor in compliance with Section 8.5(b), or (d) the validity or
enforceability of this Credit Agreement, any of the other Credit Documents, or
the rights and remedies of the Administrative Agent or the Lenders hereunder or
thereunder taken as a whole.

“Material Subsidiary” means any Eligible Unencumbered Property Subsidiary and
any Subsidiary of a Borrower which is a Guarantor.

“Maturity Date” means October 8, 2022.

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 3(37) or Section 4001(a)(3) of ERISA.

17

--------------------------------------------------------------------------------

 

“Multiple Employer Plan” means a Plan (other than a Multiemployer Plan) in which
a Borrower, a Subsidiary of a Borrower or any ERISA Affiliate and at least one
employer other than a Borrower, a Subsidiary of a Borrower or any ERISA
Affiliate are contributing sponsors.

“Negative Pledge” has the meaning set forth in Section 8.11.

“Net Income” means, for any period, the net income for such period of the
Combined Parties, as determined in accordance with GAAP.

“New Term Loan” has the meaning set forth in Section 2.7(a).

“New Term Loan Lender” has the meaning set forth in Section 2.7(a).

“NOI” means, for any period, an amount equal to (a) Net Income for such period
(excluding the effect of gains and losses from the sale of real property, debt
restructurings, extinguishment or forgiveness of debt, write-ups and
write-downs, acquisition costs for consummated acquisitions, and any other
extraordinary or other non-recurring gains or losses or other non-cash gains or
losses outside the ordinary course of business) plus (b) an amount which in the
determination of Net Income for such period has been deducted for (i) proceeds
to minority interests, (ii) income taxes, (iii) depreciation and amortization,
(iv) Interest Expense and (v) actual property management expense, less (c) 3% of
the total real estate revenue of the Combined Parties as an assumed property
management expense.

“Non-Excluded Taxes” means any Taxes that are not Excluded Taxes.

“Non-Recourse Indebtedness” means any Indebtedness: (a) under the terms of which
the payee’s remedies upon the occurrence of an event of default are limited to
specific, identified assets of the payor which secure such Indebtedness and (b)
for the repayment of which neither a Borrower nor any Subsidiary of a Borrower
(other than a special purpose Subsidiary of a Borrower which owns such assets)
has any personal liability beyond the loss of such specified assets, except for
liability for fraud, material misrepresentation or misuse or misapplication of
insurance proceeds, condemnation awards, existence of hazardous wastes or other
customary exceptions to non-recourse provisions.

“Note” or “Notes” ” means the promissory notes of the Borrowers in favor of each
of the Lenders evidencing the Loans provided pursuant to Section 2.1 or Section
2.7, individually or collectively, as appropriate, as such promissory notes may
be amended, modified, supplemented, extended, renewed or replaced from time to
time and in the form of Exhibit 2.1(h).

“Notice of Borrowing” means the request by the Borrowers for a Loan, in the form
of Exhibit 2.1(c).

“Notice of Continuation/Conversion” means a request by the Borrowers to continue
an existing Eurodollar Loan to a new Interest Period or to convert a Eurodollar
Loan to a Base Rate Loan or to convert a Base Rate Loan to a Eurodollar Loan, in
the form of Exhibit 2.1(f).

“Obligations” means, without duplication, all of the obligations, liabilities
and indebtedness of the Credit Parties to the Lenders and the Administrative
Agent, whenever arising,

18

--------------------------------------------------------------------------------

 

under this Credit Agreement, the Notes or any of the other Credit Documents to
which a Credit Party is a party, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, including
without limitation the outstanding principal amount of the Loans and interest
and fees that accrue after the commencement by or against any Credit Party of
any Bankruptcy Event.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.15).

“Parent”  means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.

“Participant” has the meaning set forth in Section 11.3(c).

“Participant Register” has the meaning set forth in Section 11.3(c).

“Participation Interest” means the Extension of Credit by a Lender by way of a
purchase of a participation in any Loans as provided in Section 3.8.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereto.

“Permitted Liens” means (a) Liens securing Obligations, (b) Liens for taxes not
yet due or Liens for taxes being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof), (c) Liens in
respect of property imposed by law arising in the ordinary course of business
such as materialmens', mechanics', warehousemens', carriers', landlords' and
other nonconsensual statutory Liens which are not yet due and payable or which
are being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof); (d) Liens arising from good faith deposits in
connection with or to secure performance of tenders, bids, leases, government
contracts, performance and return-of-money bonds and other similar obligations
incurred in the ordinary course of business (other than

19

--------------------------------------------------------------------------------

 

obligations in respect of the payment of borrowed money), (e) Liens arising from
good faith deposits in connection with or to secure performance of statutory
obligations and surety and appeal bonds, (f) easements, rights-of-way,
restrictions (including zoning restrictions), matters of plat, minor defects or
irregularities in title and other similar charges or encumbrances not, in any
material respect, impairing the use of the encumbered property for its intended
purposes, (g) judgment Liens that would not constitute an Event of Default, (h)
Liens arising by virtue of any statutory or common law provision relating to
bankers' liens, rights of setoff or similar rights as to deposit accounts or
other funds maintained with a creditor depository institution, (i) Liens (not
affecting an Unencumbered Property) in connection with Indebtedness permitted by
Section 8.1(c) and (j) Liens existing on the date hereof and identified on
Schedule 8.2; provided that no such Lien shall extend to any property other than
the property subject thereto on the Closing Date.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated), or any Governmental Authority.

“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which a Borrower, any Subsidiary
of a Borrower or any ERISA Affiliate is (or, if such plan were terminated at
such time, would under Section 4069 of ERISA be deemed to be) an “employer”
within the meaning of Section 3(5) of ERISA.

“Platform” has the meaning set forth in Section 11.1(d)(i).

“Pricing Level” means, based upon the Unsecured Senior Debt Rating of BOP, the
corresponding category (I, II, III, IV or V) within the Applicable Percentage
table.

“Prime Rate” means the per annum rate of interest announced publicly from time
to time by the Person that is the Administrative Agent at its principal offices
(or such other principal office of such Person as communicated in writing to the
Borrowers and the Lenders) as its Prime Rate. Any change in the interest rate
resulting from a change in the Prime Rate shall become effective at the opening
of business on the day specified in the public announcement of such change. The
Prime Rate is a rate set by the Person that is the Administrative Agent based
upon various factors including such Person’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above or below such announced rate.

“Principal Payments” means, for any period, for the Combined Parties, all
scheduled payments of principal and any required prepayments on Funded Debt of
the Combined Parties (other than balloon payments) for such period, ending on
the date of determination (including the principal component of payments due on
Capital Leases during the applicable period ending on the date of determination
and excluding voluntary prepayments).

“Pro Forma Basis” means with respect to (a) the sale of a Property or the sale
of an equity interest in a Credit Party or Eligible Unencumbered Property
Subsidiary, (b) the creation of a Lien on a Property or (c) the acquisition of
or Investment in a Property or other asset, that such sale, creation of Lien,
acquisition or Investment shall be deemed to have occurred as of the first day
of

20

--------------------------------------------------------------------------------

 

the four fiscal quarter period ending as of the last day of the most recent
fiscal quarter for which the Lenders have received the financial information
required by Section 7.1(b).

“Properties” means all real properties owned or ground-leased by the Borrowers
and their Subsidiaries whether directly or through a joint venture investment.

“Property Value” means Annualized Modified Adjusted NOI for all Stabilized
Properties divided by the Capitalization Rate; provided that a Stabilized
Property that has a negative Adjusted NOI for the most recently ended quarter
shall be valued at zero.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning set forth in Section 11.1(d)(iii).

“Recipient” means (a) the Administrative Agent or (b) any Lender, as applicable.

“Recourse Indebtedness” means any Indebtedness other than Non-Recourse
Indebtedness.

“Register” has the meaning set forth in Section 11.3(d).

“Regulation D, O, T, U, or X” means Regulation D, O, T, U or X, respectively, of
the Board of Governors of the Federal Reserve System (or any successor body) as
from time to time in effect and any successor to all or a portion thereof.

“REIT” means a real estate investment trust as defined in Sections 856-860 of
the Code.

“REIT Subsidiary” means a Subsidiary of the Borrowers that is a REIT.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Removal Effective Date” has the meaning set forth in Section 10.6(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the notice requirement has been
waived by regulation.

“Required Lenders” means, as of any date, the Lenders whose aggregate
Commitments constitute at least fifty-one percent (51%) of the aggregate
Commitments of all Lenders, provided that on and after the date that Commitments
have expired or terminated pursuant to Section 2.1 or Section 9.2, Required
Lenders shall mean the Lenders whose aggregate Loans constitute at least
fifty-one percent (51%) of the aggregate Loans of all Lenders, and provided that
the Commitments (or the Loans) of any Defaulting Lenders shall be disregarded
when determining the Required Lenders.  

“Requirement of Law” means, as to any Person, the articles or certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty,

21

--------------------------------------------------------------------------------

 

rule or regulation or final, non-appealable determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or to which any of its material property is subject.

“Resignation Effective Date” has the meaning set forth in Section 10.6(a).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Credit
Party, and solely for purposes of the delivery of incumbency certificates
pursuant to Section 5.1, the secretary or any assistant secretary of a Credit
Party.  Any document delivered hereunder that is signed by a Responsible Officer
of a Credit Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Credit
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Credit Party.

“Revolving Credit Agreement” means the Revolving Credit Agreement dated as of
July 17, 2018 among the Borrowers, Bank of America, N.A., as Administrative
Agent, and the lenders party thereto, as the same may be amended, modified or
restated from time to time.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc., or
any successor or assignee of the business of such division in the business of
rating securities.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“Secured Debt” means all Funded Debt of the Combined Parties that is subject to
a Lien in favor of the creditor holding such Funded Debt; provided that any
Funded Debt owed to the Lenders hereunder and the lenders under the Revolving
Credit Agreement shall be considered to be Unsecured Debt even if a Lien has
been granted in favor of the Lenders or the lenders party to the Revolving
Credit Agreement, as the case may be.

“Secured Debt Ratio” means the ratio of (a) Secured Debt to (b) Property Value
plus, to the extent Secured Debt includes Funded Debt on
Construction-in-Process, total construction costs incurred as of such date with
respect to such Construction-in-Process.

“Significant Subsidiary” means any Eligible Unencumbered Property Subsidiary,
any Subsidiary of the Borrowers which is a Guarantor, and any other Subsidiary
of the Borrowers which contributes at least $25,000,000 to Total Asset Value.

“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan or a Multiple Employer Plan.

“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such

22

--------------------------------------------------------------------------------

 

Person’s assets would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged or is to engage, (d) the fair value of the assets of such Person is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person and (e) the present fair saleable value
of the assets of such Person is not less than the amount that will be required
to pay the probable liability of such Person on its debts as they become
absolute and matured. In computing the amount of contingent liabilities at any
time, it is intended that such liabilities will be computed at the amount which,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

“Stabilized Property” means a Property which is not an Acquisition Property,
Construction-in-Process or Eligible Land.

“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of stock of such corporation
shall have or might have voting power by reason of the lapse of time or the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries, and (b) any partnership, association, joint
venture, limited liability company, trust or other entity in which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
or 50% Capital Percentage at any time.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Event” means (a) with respect to any Single Employer Plan, the
occurrence of a Reportable Event or the substantial cessation of operations
(within the meaning of Section 4062(e) of ERISA); (b) the withdrawal of any
Borrower or any of its Subsidiaries or any ERISA Affiliate from a Multiple
Employer Plan during a plan year in which it was a substantial employer (as such
term is defined in Section 4001(a)(2) of ERISA), or the termination of a
Multiple Employer Plan; (c) the distribution of a notice of intent to terminate
or the actual termination of a Plan pursuant to Section 4041(a)(2) or 4041A of
ERISA; (d) the institution of proceedings to terminate or the actual termination
of a Plan by the PBGC under Section 4042 of ERISA; (e) any event or condition
which might reasonably constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan; or (f)
the complete or partial withdrawal of any Borrower or any of its Subsidiaries or
any ERISA Affiliate from a Multiemployer Plan.

“Total Asset Value” means the sum, without duplication, of (i) Property Value,
plus (ii) Acquisition Properties valued, with respect to each such Acquisition
Property, at the higher of its acquisition cost (after taking into account any
impairments) or its Property Value (assuming for purposes of such valuation that
such Acquisition Property is a Stabilized Property), provided that once an
Acquisition Property is valued at its Property Value, such Acquisition Property
can no longer be valued by using its acquisition cost, plus (iii) all
unrestricted cash of the Combined Parties, plus (iv) all Cash Equivalents of the
Combined Parties, plus (v) all unrestricted tenant security deposits held by the
Combined Parties, plus (vi) the aggregate of all amounts of the

23

--------------------------------------------------------------------------------

 

Combined Parties incurred and paid with respect to Construction-in-Process and
Eligible Land (after taking into account any impairments), plus (vii) all notes
receivable of the Combined Parties valued at the lower of cost or market in
accordance with GAAP and which are not more than 30 days past due or otherwise
in default, plus (viii) all investments in (based on the actual cash investment
in), directly or indirectly, unconsolidated entities holding real estate assets,
plus (ix) Eligible Cash 1031 Proceeds, plus (x) the product of 5 multiplied by
Net Income attributable to third-party property management agreements, for the
most recent period of four (4) consecutive fiscal quarters, to the extent that
payments thereunder are not more than 30 days past due or otherwise in default,
which credit will be limited to 5% of Total Asset Value; provided that the
aggregate credit to Total Asset Value from the investments described in clauses
(vi) through (viii) above will be limited to 35% of Total Asset Value.

“Unencumbered Cash Flow Ratio” means, as of any date of determination, the ratio
of (a) Adjusted NOI with respect to Unencumbered Properties for the fiscal
quarter ending on such date to (b) Interest Expense on Unsecured Debt for the
fiscal quarter ending on such date.

“Unencumbered Construction-in-Process” means all Construction-in-Process that is
(i) wholly-owned by a Credit Party or an Eligible Subsidiary that is a
Wholly-Owned Subsidiary of the Borrowers, (ii) not subject to a Lien or negative
pledge other than (a) nonconsensual Permitted Liens and (b) Liens in favor of
the Lenders to secure the Obligations, and (iii) not subject to a significant
environmental release, Environmental Claim or other violation of Environmental
Laws.

“Unencumbered Construction-in-Process and Eligible Land Value” means the sum of
Unencumbered Construction-in-Process and Unencumbered Eligible Land, in each
case valued at the lower of cost or market (after taking into account any
impairments).

“Unencumbered Eligible Land” means all Eligible Land that is (i) wholly-owned or
leased under an Eligible Ground Lease by a Credit Party or an Eligible
Subsidiary that is a Wholly-Owned Subsidiary of the Borrowers, (ii) not subject
to a Lien or negative pledge other than (a) nonconsensual Permitted Liens and
the terms of any applicable Eligible Ground Lease and (b) Liens in favor of the
Lenders to secure the Obligations, and (iii) not subject to a significant
environmental release, Environmental Claim or other violation of Environmental
Laws.

“Unencumbered Properties” means all Properties that are (i) wholly-owned or
leased under an Eligible Ground Lease by a Credit Party or an Eligible
Subsidiary that is a Wholly-Owned Subsidiary of the Borrowers, (ii) not subject
to a Lien or Negative Pledge (and, if such Property is owned or leased by an
Eligible Subsidiary, the Borrowers’ direct or indirect ownership interests in
such Eligible Subsidiary are not subject to a Lien or Negative Pledge) other
than (a) nonconsensual Permitted Liens and (b) Liens in favor of the Lenders to
secure the Obligations, (iii) improved with a building that has received a
certificate of occupancy, and (iv) not subject to a significant environmental
release, Environmental Claim or other violation of Environmental Laws.

“Unencumbered Property Value” means the aggregate Property Value with respect to
all Unencumbered Properties that are Stabilized Properties.

“Unencumbered Value” means the sum, without duplication, of (i) Unencumbered
Property Value, plus (ii) Acquisition Properties that are Unencumbered
Properties valued, with

24

--------------------------------------------------------------------------------

 

respect to each such Acquisition Property, at the higher of its acquisition cost
(after taking into account any impairments) or its Property Value (assuming for
purposes of such valuation that such Acquisition Property is a Stabilized
Property), provided that once an Acquisition Property is valued at its Property
Value, such Acquisition Property can no longer be valued by using its
acquisition cost, plus (iii) Unencumbered Construction-in-Process and Eligible
Land Value, plus (iv) the aggregate amount of unrestricted cash or Cash
Equivalents of the Combined Parties, plus (v) Eligible Cash 1031 Proceeds, to
the extent not subject to a Lien, plus (vi) all notes receivable of the Combined
Parties valued at the lower of cost or market in accordance with GAAP and which
are not more than 30 days past due or otherwise in default, to the extent not
subject to a Lien, which credit will be limited to 5% of Unencumbered Value;
provided that Unencumbered Construction-in-Process and Eligible Land Value shall
not account for more than 20% of Unencumbered Value.

“Unsecured Debt” means the sum of all Funded Debt of the Combined Parties that
was incurred, and continues to be outstanding, without granting a Lien to the
creditor holding such Funded Debt; provided that all Funded Debt of the Combined
Parties owing to the Lenders under this Credit Agreement and the Revolving
Credit Agreement shall be considered to be Unsecured Debt even if a Lien has
been granted in favor of the Lenders or the lenders party to any of the
Revolving Credit Agreement.

“Unsecured Senior Debt Rating” means either (a) if BOP has issued unsecured,
senior, long term, non-credit enhanced debt, the debt rating provided by S&P or
Moody’s with respect to such unsecured, senior, long term, non-credit enhanced
debt, or (b) if BOP has not issued unsecured, senior, long term, non-credit
enhanced debt, the issuer rating for BOP provided by Moody’s or the corporate
credit rating for BOP provided by S&P.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
3.13(g)(ii)(B)(iii).

“Wholly-Owned Subsidiary of the Borrowers” means a Subsidiary of a Borrower in
which the Borrowers directly or indirectly own 100% of the equity interests
(excluding those equity interests that are owned by other Persons in order to
permit such Subsidiary to qualify as a REIT or for other necessary tax reasons,
so long as the Borrowers directly or indirectly own at least 99% of the equity
interests in such Subsidiary and control decisions regarding the sale and
financing of all Properties owned by such Subsidiary).

“Withholding Agent” means the Borrowers and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

25

--------------------------------------------------------------------------------

 

 

1.2

Computation of Time Periods and Other Definition Provisions.

For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.” References in this Credit Agreement to “Articles”, “Sections”,
“Schedules” or “Exhibits” shall be to Articles, Sections, Schedules or Exhibits
of or to this Credit Agreement unless otherwise specifically provided.
References in this Credit Agreement to “during the term of this Credit
Agreement” shall mean the period from the Effective Date to the earlier of the
Maturity Date or the acceleration of the Loans pursuant to Section 9.2.  The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any organization document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Credit
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Credit
Document, shall be construed to refer to such Credit Document in its entirety
and not to any particular provision thereof, (iv) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (v) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

1.3

Accounting Terms.

Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis, and
excluding the effects of consolidation of investments in non‑wholly owned
subsidiaries under Codification 810-10 of the Financial Accounting Standards
Board.  All financial statements delivered to the Lenders hereunder shall be
accompanied by a statement from the Borrowers that GAAP has not changed since
the most recent financial statements delivered by the Borrowers to the Lenders
or, if GAAP has changed, describing such changes in detail and explaining how
such changes affect the financial statements.  All calculations made for the
purposes of determining compliance with this Credit Agreement shall (except as
otherwise expressly provided herein) be made by application of GAAP applied on a
basis consistent with the most recent annual or quarterly financial statements
delivered pursuant to Section 7.1 (or, prior to the delivery of the first
financial statements pursuant to Section 7.1, consistent with the financial
statements described in Section 5.1(k)); provided that, if the Borrowers notify
the Administrative Agent that the Borrowers request an amendment to any
provision of this Credit Agreement to eliminate the effect of any change in GAAP
or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrowers that the Required Lenders request

26

--------------------------------------------------------------------------------

 

an amendment to any provision herein for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended.

 

1.4

Joint Venture Investments.

For purposes of calculating the financial covenants in Section 7.2 (including
the definitions used therein), (a) NOI, Adjusted NOI, Annualized Modified
Adjusted NOI, Property Value and Interest Expense shall be calculated, to the
extent applicable, to include the pro-rata share (as determined by their
respective percentage interests in the profits and losses of such joint venture)
of results attributable to the Borrowers and their Subsidiaries from joint
ventures and (b) Indebtedness and Funded Debt shall be calculated as follows:
(i) if the Indebtedness of a joint venture is recourse to such Borrower (or
Subsidiary), then the greater of (A) the amount of such Indebtedness or Funded
Debt that is recourse to such Borrower (or Subsidiary), without duplication, or
(B) the Borrower’s pro-rata share of such Indebtedness or Funded Debt as
determined by its percentage interest in the profits and losses of such joint
venture and (ii) if the Indebtedness of such joint venture is not recourse to
such Borrower (or Subsidiary), then such Borrower’s (or Subsidiary’s) pro-rata
share of such Indebtedness or Funded Debt as determined by its percentage
interest in the profits and losses of such joint venture. For purposes of this
Section 1.4, Indebtedness of a joint venture that is recourse to a Borrower or
one of its Subsidiaries solely as a result of such Borrower (or Subsidiary)
being a partner or member in such joint venture shall be treated as not recourse
to such Borrower (or Subsidiary) as long as the only assets owned by such
Borrower (or Subsidiary) are its equity interest in such joint venture and any
contributed capital held to fund such equity interest.

SECTION 2.

CREDIT FACILITY

 

2.1

Loans.

(a)Term Loan Commitment. Subject to the terms and conditions set forth in this
Credit Agreement, each Lender hereby severally and not jointly agrees to make a
term loan in a single draw in Dollars (the “Loan” and collectively, the “Loans”)
to the Borrowers on the Effective Date, in an amount equal to such Lender’s
Commitment Percentage of the principal amount requested by the Borrowers.  The
Loans may be subdivided into different tranches, but the aggregate amount of the
Loans to be made hereunder shall not exceed the Committed Amount.  The Loans
shall be made by the Lenders simultaneously and proportionately to their then
respective Commitment Percentages, it being understood that no Lender shall be
responsible for any failure by any other Lender to perform its obligation to
make a Loan hereunder nor shall the Loans of any Lender be increased or
decreased as a result of any such failure.  The Commitments shall expire on the
date on which the Loans are made.

(b)[Reserved].

27

--------------------------------------------------------------------------------

 

(c)Method of Borrowing for Loans.  By no later than 11:00 a.m. (i) one Business
Day prior to the date of the requested borrowing of Base Rate Loans or (ii)
three Business Days prior to the date of the requested borrowing of Eurodollar
Loans, the Borrowers shall submit an irrevocable written Notice of Borrowing in
the form of Exhibit 2.1(c) to the Administrative Agent setting forth (A) the
amount requested, (B) whether such Loans shall be Base Rate Loans or Eurodollar
Loans, (C) with respect to Eurodollar Loans, the Interest Period applicable
thereto, (D) the purpose of the proceeds of the requested Loans, (E) a
certification that the Borrowers have complied in all respects with Section 5.1
and Section 5.2 and (F) the date of borrowing.

(d)Funding of Loans.  Upon receipt of the Notice of Borrowing, the
Administrative Agent shall promptly inform the Lenders as to the terms thereof.
Each Lender shall make its Commitment Percentage of the requested Loans
available to the Administrative Agent by 1:00 p.m. on the date specified in the
Notice of Borrowing by deposit, in Dollars, of immediately available funds to
the Administrative Agent at its principal office in New York City, New York or
at such other address as the Administrative Agent may designate in writing. The
amount of the requested Loans will then be made available to the Borrowers by
the Administrative Agent by crediting the account of the Borrowers on the books
of such office of the Administrative Agent, to the extent the amount of such
requested Loans are made available to the Administrative Agent.

No Lender shall be responsible for the failure or delay by any other Lender in
its obligation to make Loans hereunder; provided, however, that the failure of
any Lender to fulfill its obligations hereunder shall not relieve any other
Lender of its obligations hereunder. Unless the Administrative Agent shall have
been notified by any Lender prior to the date of any Loan that such Lender does
not intend to make available to the Administrative Agent its portion of the
Loans to be made on such date, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on the date of
such Loans, and the Administrative Agent in reliance upon such assumption, may
(in its sole discretion but without any obligation to do so) make available to
the Borrowers a corresponding amount. If such corresponding amount is not in
fact made available to the Administrative Agent, the Administrative Agent shall
be able to recover such corresponding amount from such Lender. If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent will promptly notify the Borrowers,
and the Borrowers shall immediately pay such corresponding amount to the
Administrative Agent. The Administrative Agent shall also be entitled to recover
from such Lender or the Borrowers, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrowers to the
date such corresponding amount is recovered by the Administrative Agent at a per
annum rate equal to (i) from the Borrowers at the applicable rate for such Loan
pursuant to the Notice of Borrowing and (ii) from such Lender at the Federal
Funds Rate.

(e)Reduction or Termination of Committed Amount. Upon at least three Business
Days’ notice to the Administrative Agent, the Borrowers shall have the right to
permanently terminate or reduce the aggregate amount of the Committed Amount at
any time prior to the date of borrowing of the Loans; provided that each partial
reduction shall

28

--------------------------------------------------------------------------------

 

be in an aggregate amount at least equal to $5,000,000 and in integral multiples
of $1,000,000 above such amount.  Any reduction in (or termination of) the
Committed Amount shall be permanent and may not be reinstated. The
Administrative Agent shall immediately notify the Lenders of any reduction in
the Committed Amount and each Lender’s Commitment shall be reduced pro rata in
accordance with each Lender’s Commitment Percentage.

(f)Continuations and Conversions. The Borrowers shall have the option with
respect to any Loan, on any Business Day, to continue existing Eurodollar Loans
for a subsequent Interest Period, to convert Base Rate Loans into Eurodollar
Loans, or to convert Eurodollar Loans into Base Rate Loans; provided, however,
that (i) each such continuation or conversion must be requested by the Borrowers
pursuant to a written Notice of Continuation/Conversion, in the form of Exhibit
2.1(f), in compliance with the terms set forth below, (ii) except as provided in
Section 3.11, Eurodollar Loans may only be continued or converted on the last
day of the Interest Period applicable thereto, (iii) Eurodollar Loans may not be
continued nor may Base Rate Loans be converted into Eurodollar Loans during the
existence and continuation of a Default or Event of Default and (iv) any request
to continue a Eurodollar Loan that fails to comply with the terms hereof or any
failure to request a continuation of a Eurodollar Loan at the end of an Interest
Period shall result in a conversion of such Eurodollar Loan to a Base Rate Loan
on the last day of the applicable Interest Period. Each continuation or
conversion must be requested by the Borrowers no later than 11:00 a.m. (A) one
Business Day prior to the date for a requested conversion of a Eurodollar Loan
to a Base Rate Loan or (B) three Business Days prior to the date for a requested
continuation of a Eurodollar Loan or conversion of a Base Rate Loan to a
Eurodollar Loan, in each case pursuant to a written Notice of
Continuation/Conversion submitted to the Administrative Agent (which shall
promptly notify each of the Lenders) which shall set forth (x) whether the
Borrowers wish to continue or convert such Loans and (y) if the request is to
continue a Eurodollar Loan or convert a Loan to a Eurodollar Loan, the Interest
Period applicable thereto.

(g)Minimum Amounts/Restrictions on Loans. Each request for a borrowing,
conversion or continuation of a Loan shall be subject to the requirements that
(i) each Eurodollar Loan shall be in a minimum amount of $1,000,000 and in
integral multiples of $100,000 in excess thereof, (ii) each Base Rate Loan shall
be in a minimum amount of $500,000, and (iii) no more than eight Eurodollar
Loans shall be outstanding at any one time.  For the purposes of this Section
2.1(g), all Eurodollar Loans with the same Interest Periods beginning on the
same date shall be considered as one Eurodollar Loan, but Eurodollar Loans with
different Interest Periods, even if they begin or end on the same date, shall be
considered as separate Eurodollar Loans.

(h)Notes. The Loans made by each Lender shall be evidenced by a duly executed
promissory note of the Borrowers to each Lender in substantially the form of
Exhibit 2.1(h).

29

--------------------------------------------------------------------------------

 

 

2.2

[Reserved].

 

2.3

[Reserved].

 

2.4

Joint and Several Liability of the Borrowers.

(a)Each of the Borrowers is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Lenders under
this Credit Agreement, for the mutual benefit, directly and indirectly, of each
of the Borrowers and in consideration of the undertakings of each of the
Borrowers to accept joint and several liability for the obligations of each of
them.

(b)Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety, but also as a co-debtor, joint
and several liability with the other Borrower with respect to the payment and
performance of all of the Obligations arising under this Credit Agreement and
the other Credit Documents, it being the intention of the parties hereto that
all the Obligations shall be the joint and several obligations of each of the
Borrowers without preferences or distinction among them.

(c)If and to the extent that either of the Borrowers shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such
event, the other Borrower will make such payment with respect to, or perform,
such Obligation.  Each Borrower further agrees that it shall have no right of
subrogation, indemnity, reimbursement or contribution against the other Borrower
for amounts so paid under this Credit Agreement until such time as the Lenders
have been paid in full and all Commitments under this Credit Agreement have been
terminated.

(d)The obligations of each Borrower under the provisions of this Section 2.4
constitute full recourse obligations of such Borrower, enforceable against it to
the full extent of its properties and assets.

(e)Except as otherwise expressly provided herein, to the extent permitted by
law, each Borrower hereby waives notice of acceptance of its joint and several
liability and of all extensions of credit to the Borrowers by the Lenders,
notice of occurrence of any Default or Event of Default (except to the extent
notice is expressly required to be given pursuant to the terms of this Credit
Agreement), or of any presentment or demand for any payment under this Credit
Agreement, notice of any action at any time taken or omitted by the
Administrative Agent or the Lenders under or in respect of any of the
obligations hereunder, any requirement of diligence and, generally, all demands,
notices and other formalities of every kind in connection with this Credit
Agreement and the benefit of any laws that exonerate or limit the liability of
co-borrowers or sureties and any defenses provided by those laws. Each Borrower
hereby assents to, and waives notice of, any extension or postponement of the
time for the payment of any of the Obligations, the acceptance of any partial
payment thereon, any waiver, consent or other action or acquiescence by the
Administrative Agent or the Lenders at any time or times in respect of any
default by either Borrower in the performance or satisfaction of any term,
covenant,

30

--------------------------------------------------------------------------------

 

condition or provision of this Credit Agreement, any and all other indulgences
whatsoever by the Administrative Agent or the Lenders in respect of any of the
obligations hereunder, and the taking, addition, substitution or release, in
whole or in part, at any time or times, of any security for any of such
obligations or the addition, substitution or release, in whole or in part, of
either Borrower. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or any failure to act on the part
of the Administrative Agent or the Lenders, including, without limitation, any
failure strictly or diligently to assert any right or to pursue any remedy or to
comply fully with applicable laws or regulations thereunder which might, but for
the provisions of this Section 2.4, afford grounds for terminating, discharging
or relieving such Borrower, in whole or in part, from any of its obligations
under this Section 2.4, it being the intention of each Borrower that, so long as
any of the Obligations hereunder remain unsatisfied, the obligations of such
Borrower under this Section 2.4 shall not be discharged except by performance
and then only to the extent of such performance. The obligations of each
Borrower under this Section 2.4 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to either Borrower or a
Lender. The joint and several liability of the Borrowers hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, membership,
constitution or place of formation of either Borrower or any of the Lenders.

(f)The provisions of this Section 2.4 are made for the benefit of the Lenders
and their successors and assigns, and may be enforced by them from time to time
against either of the Borrowers as often as occasion therefor may arise and
without requirement on the part of the Lenders first to marshal any of its
claims or to exercise any of its rights against the other Borrower or to exhaust
any remedies available to it against the other Borrower or to resort to any
other source or means of obtaining payment of any of the Obligations hereunder
or to elect any other remedy. The provisions of this Section 2.4 shall remain in
effect until all the Obligations shall have been paid in full or otherwise fully
satisfied. If at any time, any payment, or any part thereof, made in respect of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Lenders upon the insolvency, bankruptcy or reorganization of either of the
Borrowers, or otherwise, the provisions of this Section 2.4 will forthwith be
reinstated and in effect as though such payment had not been made.

(g)Notwithstanding any provision to the contrary contained herein or in any of
the other Credit Documents, to the extent the obligations of either Borrower
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Borrower
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).

 

2.5

Appointment of BOP.

BRT hereby appoints BOP to act as its agent for all purposes under this Credit
Agreement (including, without limitation, with respect to all matters related to
the borrowing and repayment

31

--------------------------------------------------------------------------------

 

of Loans) and agrees that (i) BOP may execute such documents on behalf of BRT as
BOP deems appropriate in its sole discretion and BRT shall be obligated by all
of the terms of any such document executed on its behalf, (ii) any notice or
communication delivered by the Administrative Agent or the Lender to BOP shall
be deemed delivered to BRT and (iii) the Administrative Agent or the Lenders may
accept, and be permitted to rely on, any document, instrument or agreement
executed by BOP on behalf of BRT.  In addition, each of the Credit Parties
hereby appoints BOP to act as its agent for all purposes of this Credit
Agreement, the other Credit Documents and all other documents and electronic
platforms entered into in connection herewith and agrees that (a) BOP may
execute such documents and provide such authorizations on behalf of such Credit
Parties as BOP deems appropriate in its sole discretion and each Credit Party
shall be obligated by all of the terms of any such document and/or authorization
executed on its behalf, (b) any notice or communication delivered by the
Administrative Agent or a Lender to BOP shall be deemed delivered to each Credit
Party and (c) the Administrative Agent or the Lenders may accept, and be
permitted to rely on, any document, authorization, instrument or agreement
executed by BOP on behalf of each of the Credit Parties.

 

2.6

Non-Recourse.

Notwithstanding anything herein to the contrary, no recourse shall be had
against any past, present or future shareholder, officer, director or trustee of
BRT for any obligation of the Credit Parties under the Credit Documents, or for
any claim based thereon or otherwise in respect thereof; provided, however, that
this Section 2.6 shall not restrict or limit any claim against any such Person
arising out of or occurring with respect to fraud or any intentional
misrepresentation or any act or omission that is willful or wanton or
constitutes gross negligence or willful misconduct.

 

2.7

Incremental Commitments.

(a)The Borrowers may, by written notice to the Administrative Agent on two
occasions during the period from the Closing Date to the date five Business Days
prior to the Maturity Date, request incremental Commitments in an amount not
less than $25,000,000 per request and not more than $150,000,000 in the
aggregate from one or more additional Lenders (which may include any existing
Lender, each, a “New Term Loan Lender”) willing to provide such incremental
Commitments in their own discretion; provided, that each New Term Loan Lender
shall be subject to the approval of the Administrative Agent (which approval
shall not be unreasonably withheld) unless such New Term Loan Lender is a Lender
or an Affiliate of a Lender.  Such notice shall set forth (i) the amount of the
incremental Commitments being requested, and (ii) the date on which such
incremental Commitments are requested to become effective (the “Increased Amount
Date”).  On any Increased Amount Date on which any such incremental Commitments
are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each New Term Loan Lender shall make a Loan to the Borrowers (a
“New Term Loan”) in an amount equal to its incremental Commitment, and (ii) each
New Term Loan Lender shall become a Lender hereunder with respect to such
incremental Commitment and the New Term Loans made pursuant thereto.  The terms
and provisions of the New Term Loans and the incremental Commitments shall be
identical to the existing Loans.  

32

--------------------------------------------------------------------------------

 

(b)The Borrowers and each New Term Loan Lender shall execute and deliver to the
Administrative Agent such documentation as the Administrative Agent shall
reasonably specify to evidence the incremental Commitment of such New Term Loan
Lender.  Each of the parties hereto hereby agrees that, upon the effectiveness
of any such documentation, this Credit Agreement shall be amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
incremental Commitments and New Term Loans evidenced thereby (including
adjusting the Commitment Percentages), and new Notes shall be issued and the
Borrowers shall make such borrowings without the consent of the Lenders other
than those Lenders with incremental Commitments.  The fees payable by the
Borrowers upon any such incremental Commitments shall be agreed upon by the
Administrative Agent, the New Term Loan Lenders and the Borrowers at the time of
such increase.

Notwithstanding the foregoing, nothing in this Section 2.7 shall constitute or
be deemed to constitute an agreement by any Lender to increase its Commitment
hereunder.

(c)Notwithstanding the foregoing, no incremental Commitment shall become
effective under this Section 2.7 unless (i) on the date of such effectiveness,
the conditions set forth in Section 5.2 shall be satisfied assuming a Loan were
then being made and the Administrative Agent shall have received a certificate
to that effect dated such date and executed by a Responsible Officer of BRT,
(ii) the Administrative Agent shall have received customary legal opinions,
board resolutions and other customary closing certificates and documentation as
required by the relevant amendment or other documentation and, to the extent
required by the Administrative Agent, consistent with those delivered on the
Effective Date under Section 5.1 and such additional customary documents and
filings as the Administrative Agent may reasonably require, and (iii) the
Borrowers shall be in pro forma compliance with the covenants set forth in
Section 7.2 after giving effect to such incremental Commitments, the Loans to be
made thereunder and the application of the proceeds therefrom as if made and
applied on such date.

(d)Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all New
Term Loans, when originally made, are included in each borrowing of outstanding
Loans on a pro rata basis.

SECTION 3.

GENERAL PROVISIONS APPLICABLE TO LOANS

 

3.1

Interest.

(a)Interest Rate. Subject to Section 3.1(b), all Base Rate Loans shall accrue
interest at the Base Rate.  Subject to Section 3.1(b), all Eurodollar Loans
shall accrue interest at the Adjusted Eurodollar Rate.

(b)Default Rate of Interest. Upon the occurrence, and during the continuance, of
an Event of Default, the principal of and, to the extent permitted by law,
interest on the

33

--------------------------------------------------------------------------------

 

Loans and any other amounts owing hereunder or under the other Credit Documents
(including without limitation fees and expenses) shall bear interest, payable on
demand, at a per annum rate equal to four percent (4%) plus the rate which would
otherwise be applicable (or if no rate is applicable, then the rate for Base
Rate Loans plus four percent (4%) per annum), and when such default rate of
interest is in effect, it shall continue to remain in effect both before and
after the entry of any judgment; provided that unless the Loans have been
accelerated, interest, including the default rate of interest, shall only be due
and payable on the Interest Payment Dates.

(c)Interest Payments. Interest on Loans shall be due and payable in arrears on
each Interest Payment Date. If an Interest Payment Date falls on a date which is
not a Business Day, such Interest Payment Date shall be deemed to be the
succeeding Business Day, except that in the case of Eurodollar Loans where the
succeeding Business Day falls in the succeeding calendar month, such Interest
Payment Date shall be the preceding Business Day.

 

3.2

Place and Manner of Payments.

(a)General.  All payments of principal, interest, fees, expenses and other
amounts to be made by a Borrower under this Credit Agreement shall be made by
such Borrower unconditionally and without deduction for any counterclaim,
defense, recoupment or setoff and received not later than 2:00 p.m. on the date
when due, in Dollars and in immediately available funds, to the Administrative
Agent at its offices in New York City, New York. Payments received after such
time shall be deemed to have been received on the next Business Day. The
Borrowers shall, at the time they make any payment under this Credit Agreement,
specify to the Administrative Agent the Loans, fees or other amounts payable by
the Borrowers hereunder to which such payment is to be applied (and in the event
that they fail to specify, or if such application would be inconsistent with the
terms hereof, the Administrative Agent shall, subject to Section 3.7, distribute
such payment to the Lenders in such manner as the Administrative Agent may deem
appropriate). The Administrative Agent will distribute any such payment to the
Lenders on the day received if such payment is received prior to 2:00 p.m.;
otherwise the Administrative Agent will distribute such payment to the Lenders
on the next succeeding Business Day.  Whenever any payment hereunder shall be
stated to be due on a day which is not a Business Day, the due date thereof
shall be extended to the next succeeding Business Day (subject to accrual of
interest and fees for the period of such extension), except that in the case of
Eurodollar Loans, if the extension would cause the payment to be made in the
next following calendar month, then such payment shall instead be made on the
next preceding Business Day.

(b)Payments by Borrowers; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that a Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, the amount due. In such event, if a Borrower has not
in fact made such payment, then each of the Lenders severally

34

--------------------------------------------------------------------------------

 

agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Federal Funds Rate.

A notice of the Administrative Agent to any Lender or a Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

3.3

Prepayments.

(a)Voluntary Prepayments. The Borrowers shall have the right to prepay the
Loans, in whole or in part from time to time; provided, however, that (i)
Eurodollar Loans may only be prepaid on three Business Days’ prior written
notice to the Administrative Agent and any prepayment of Eurodollar Loans will
be subject to Section 3.14, and (ii) (x) in the case of Eurodollar Loans, each
such partial prepayment shall be in the minimum principal amount of $1,000,000
and integral multiples of $100,000 in excess thereof, or (y) in the case of Base
Rate Loans, each such partial prepayment shall be in the minimum principal
amount of $500,000 and integral multiples of $100,000 in excess
thereof.  Amounts prepaid pursuant to this Section 3.3(a) may not be reborrowed.

(b)Mandatory Prepayments. If at any time after the Closing Date a Change of
Control shall occur (the date on which such Change of Control occurs being the
“Prepayment Date”), the Commitments shall terminate and reduce to zero and the
Borrowers shall immediately prepay the Loans on the Prepayment Date as if the
Prepayment Date were the Maturity Date.  The Borrowers shall make such
prepayment on the Prepayment Date together with all accrued interest on the
amount prepaid and any unpaid fees and expenses that are due and owing.  Amounts
prepaid pursuant to this Section 3.3(b) may not be reborrowed.

(c)Application of Prepayments. All principal amounts paid pursuant to Section
3.3(a) shall be applied as directed by the Borrowers. All principal amounts paid
pursuant to Section 3.3(a) the application of which has not been directed by the
Borrowers and all principal amounts required to be paid pursuant to Section
3.3(b) shall be applied first to Base Rate Loans, then to Eurodollar Loans in
direct order of Interest Period maturities. All prepayments hereunder shall be
subject to Section 3.14; provided that prepayments required to be made pursuant
to Section 3.3(b) that repay a Eurodollar Loan within 30 days of the last day of
its Interest Period shall not be subject to Section 3.14.

 

3.4

Fees.

(a)[Reserved].

35

--------------------------------------------------------------------------------

 

(b)Administrative Fees. The Borrowers agree to pay to the Administrative Agent,
for its own account, an annual fee as agreed to between the Borrowers and the
Administrative Agent in the Fee Letter.

 

3.5

Payment in full at Maturity.

On the Maturity Date, the entire outstanding principal balance of all Loans,
together with accrued but unpaid interest and all other sums owing with respect
thereto, shall be due and payable in full, unless accelerated sooner pursuant to
Section 9.2.

 

3.6

Computations of Interest and Fees.

(a)Except for Base Rate Loans bearing interest based on the Prime Rate, which
shall be calculated on the basis of a 365 or 366 day year as the case may be,
all computations of interest and fees hereunder shall be made on the basis of
the actual number of days elapsed over a year of 360 days. Interest shall accrue
from and include the date of borrowing (or continuation or conversion), but
exclude the date of payment.

(b)It is the intent of the Lenders and the Borrowers to conform to and contract
in strict compliance with applicable usury law from time to time in effect. All
agreements between the Lenders and the Credit Parties are hereby limited by the
provisions of this paragraph which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral. In no way, nor in any event or contingency (including, but not limited to,
prepayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum lawful amount, an amount
equal to the amount which would have been excessive interest shall, without
penalty, be applied to the reduction of the principal amount owing on the Loans
and not to the payment of interest, or refunded to the Borrowers or the other
payor thereof if and to the extent such amount which would have been excessive
exceeds such unpaid principal amount of the Loans. The right to demand payment
of the Loans or any other indebtedness evidenced by any of the Credit Documents
does not include the right to receive any interest which has not otherwise
accrued on the date of such demand, and the Lenders do not intend to charge or
receive any unearned interest in the event of such demand. All interest paid or
agreed to be paid to the Lenders with respect to the Loans shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term (including any renewal or extension) of the
Loans so that the amount of interest on account of such indebtedness does not
exceed the maximum nonusurious amount permitted by applicable law.

36

--------------------------------------------------------------------------------

 

 

3.7

Pro Rata Treatment.

Except to the extent otherwise provided herein, each Loan borrowing, each
payment or prepayment of principal of any Loan, each payment of fees (other than
fees payable pursuant to Section 3.4), and each conversion or continuation of
any Loan, shall (except as otherwise provided in Section 3.11) be allocated pro
rata among the Lenders in accordance with the respective Commitment Percentages
of the Lenders (or, if the Commitments of the Lenders have expired or been
terminated, in accordance with the respective principal amounts of the
outstanding Loans and Participation Interests of the Lenders); provided that, if
any Lender shall have failed to pay its applicable pro rata share of any Loan,
then any amount to which such Lender would otherwise be entitled pursuant to
this Section 3.7 shall instead be payable to the Administrative Agent until the
share of such Loan not funded by such Lender has been repaid; provided further,
that in the event any amount paid to any Lender pursuant to this Section 3.7 is
rescinded or must otherwise be returned by the Administrative Agent, each Lender
shall, upon the request of the Administrative Agent, repay to the Administrative
Agent the amount so paid to such Lender, with interest for the period commencing
on the date such payment is returned by the Administrative Agent until the date
the Administrative Agent receives such repayment at a rate per annum equal to,
during the period to but excluding the date two Business Days after such
request, the Federal Funds Rate, and thereafter, at the Base Rate plus two
percent (2%) per annum.

 

3.8

Sharing of Payments.

The Lenders agree among themselves that, except to the extent otherwise provided
herein, in the event that any Lender shall obtain payment in respect of any Loan
or any other obligation owing to such Lender under this Credit Agreement through
the exercise of a right of setoff, banker’s lien or counterclaim, or pursuant to
a secured claim under Section 506 of the Bankruptcy Code or other security or
interest arising from, or in lieu of, such secured claim, received by such
Lender under any applicable bankruptcy, insolvency or other similar law or
otherwise, or by any other means (other than (a) in connection with an
assignment pursuant to Section 3.15 or Section 11.3 or (b) any payment made by
any Borrower pursuant to or in accordance with the express terms of this Credit
Agreement (including the application of funds arising from the existence of a
Defaulting Lender), in excess of its pro rata share of such payment as provided
for in this Credit Agreement, such Lender shall promptly (i) notify the
Administrative Agent of such fact and (ii) pay in cash or purchase from the
other Lenders a participation in such Loans and other obligations in such
amounts, and make such other adjustments from time to time, as shall be
equitable to the end that all Lenders share such payment in accordance with
their respective ratable shares as provided for in this Credit Agreement. The
Lenders further agree among themselves that if payment to a Lender obtained by
such Lender through the exercise of a right of setoff, banker’s lien,
counterclaim or other event as aforesaid shall be rescinded or must otherwise be
restored, each Lender which shall have shared the benefit of such payment shall,
by payment in cash or a repurchase of a participation theretofore sold, return
its share of that benefit (together with its share of any accrued interest
payable with respect thereto) to each Lender whose payment shall have been
rescinded or otherwise restored. The Borrowers agree that any Lender so
purchasing such a participation may, to the fullest extent permitted by law,
exercise all rights of payment, including setoff, banker’s lien or counterclaim,
with respect to such participation as fully as if such Lender were a holder of
such Loan or other obligation in the amount of such participation. Except as
otherwise expressly provided in this Credit Agreement, if any Lender shall fail
to remit to the

37

--------------------------------------------------------------------------------

 

Administrative Agent or any other Lender an amount payable by such Lender to the
Administrative Agent or such other Lender pursuant to this Credit Agreement on
the date when such amount is due, such payments shall be made together with
interest thereon for each date from the date such amount is due until the date
such amount is paid to the Administrative Agent or such other Lender at a rate
per annum equal to the Federal Funds Rate. If under any applicable bankruptcy,
insolvency or other similar law, any Lender receives a secured claim in lieu of
a setoff to which this Section 3.8 applies, such Lender shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Lenders under this Section 3.8 to share in the
benefits of any recovery on such secured claim.

 

3.9

Capital Adequacy.

If, after the date hereof, any Lender has determined that any Change in Law
regarding capital or liquidity requirements or ratios would have the effect of
reducing the rate of return on such Lender’s (or parent corporation’s) capital
or assets as a consequence of its commitments or obligations hereunder to a
level below that which such Lender, or its parent corporation, could have
achieved but for such Change in Law (taking into consideration such Lender’s (or
parent corporation’s) policies with respect to capital adequacy and liquidity),
then, within 10 days after receipt of notice from such Lender to the Borrowers
and the Administrative Agent, the Borrowers shall be obligated to pay to such
Lender such additional amount or amounts as will compensate such Lender (or
parent corporation) on an after-tax basis (after taking into account applicable
deductions and credits in respect of the amount indemnified) for such reduction.
Each determination by any such Lender of amounts owing under this Section shall,
absent manifest error, be conclusive and binding on the parties hereto. This
covenant shall survive the termination of this Credit Agreement and the payment
of the Loans and all other amounts payable hereunder.

 

3.10

Inability To Determine Interest Rate.

(a)If (i) the Administrative Agent determines that (A) Dollar deposits are not
being offered to banks in the London interbank market for the applicable amount
and Interest Period of such Eurodollar Loan, or (B) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Loan or in connection with
an existing or proposed Base Rate Loan (in each case with respect to clause (i)
(A) above, “Impacted Loans”), or (ii) the Administrative Agent or the Required
Lenders determine that for any reason the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Loan, the Administrative Agent will promptly so notify the Borrowers
and each Lender. Thereafter, (y) the obligation of the Lenders to make or
maintain Eurodollar Loans shall be suspended (to the extent of the affected
Eurodollar Loans or Interest Periods), and (z) in the event of a determination
described in the preceding sentence with respect to the Eurodollar Rate
component of the Base Rate, the utilization of the Eurodollar Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent upon the instruction of the Required Lenders revokes such
notice. Upon receipt of such notice, the Borrowers may revoke any pending
request for a borrowing of, conversion to or continuation of Eurodollar Loans
(to the extent of the affected Eurodollar Rate Loans or Interest Periods) or,
failing that, will be deemed to have

38

--------------------------------------------------------------------------------

 

converted such request into a request for a borrowing of Base Rate Loans
(subject to clause (z) above) in the amount specified therein.

Notwithstanding the foregoing, unless Section 3.10(b) is applicable, if the
Administrative Agent has made the determination described in clause (i) (A) of
this section, the Administrative Agent, in consultation with the Borrowers and
the affected Lenders, may establish an alternative interest rate for the
Impacted Loans, in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until (1) the Administrative Agent revokes
the notice delivered with respect to the Impacted Loans under clause (i) of the
first sentence of this section, (2) the Administrative Agent or the Required
Lenders notify the Administrative Agent and the Borrowers that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans, or (3) any Lender determines that any law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable lending office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrowers written notice thereof.

(b)Notwithstanding anything to the contrary in this Credit Agreement or any
other Credit Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Borrowers or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Borrowers) that the Borrowers or Required
Lenders (as applicable) have determined, that:

(i)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary: or

(ii)the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”); or

(iii)syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrowers may amend this Credit Agreement to
replace LIBOR with an alternate benchmark rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming

39

--------------------------------------------------------------------------------

 

Changes (as defined below) and any such amendment shall become effective at 5:00
p.m. (New York time) on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders and the Borrowers
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
do not accept such amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrowers and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended (to the extent of the affected Eurodollar
Loans or Interest Periods), and (y) the Eurodollar Rate component shall no
longer be utilized in determining the Base Rate. Upon receipt of such notice,
the Borrowers may revoke any pending request for a borrowing of, conversion to
or continuation of Eurodollar Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a borrowing of Base Rate Loans
(subject to the foregoing clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Credit Agreement.

As used above:

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definitions of Base Rate or
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrowers).

 

3.11

Illegality.

Notwithstanding any other provision herein, if any Change in Law or in the
interpretation or application thereof occurring after the Closing Date shall
make it unlawful for any Lender to perform any of its obligations hereunder or
to make or maintain Eurodollar Loans as contemplated by this Credit Agreement,
(a) such Lender shall promptly give written notice of such circumstances to the
Borrowers and the Administrative Agent (which notice shall be promptly withdrawn
whenever such circumstances no longer exist), (b) the commitment of such Lender
hereunder to

40

--------------------------------------------------------------------------------

 

make Eurodollar Loans, continue Eurodollar Loans as such and convert a Base Rate
Loan to Eurodollar Loans shall forthwith be cancelled and, until such time as it
shall no longer be unlawful for such Lender to make or maintain Eurodollar
Loans, such Lender shall then have a commitment only to make a Base Rate Loan
when a Eurodollar Loan is requested and (c) such Lender’s Loans then outstanding
as Eurodollar Loans, if any, shall be converted automatically to Base Rate Loans
on the respective last days of the then current Interest Periods with respect to
such Loans or within such earlier period as required by law. If any such
conversion of a Eurodollar Loan occurs on a day which is not the last day of the
then current Interest Period with respect thereto, the Borrowers shall pay to
such Lender such amounts, if any, as may be required pursuant to Section 3.14;
provided that no such payments shall be required if the conversion of a
Eurodollar Loan occurs within 30 days of the last day of the Interest Period of
such Eurodollar Loan.

 

3.12

Requirements of Law.

If any Change in Law or in the interpretation or application thereof applicable
to any Lender, or compliance by any Lender with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority, in each case made subsequent to the Closing Date (or, if
later, the date on which such Lender becomes a Lender):

(a)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

(b)shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender which is not otherwise included in the determination of the Adjusted
Eurodollar Rate hereunder; or

(c)shall impose on such Lender or the London interbank market any other
condition, cost or expense (excluding any Taxes);

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Loans or to reduce any amount receivable hereunder in
respect thereof, then, in any such case, upon notice to the Borrowers from such
Lender, through the Administrative Agent, in accordance herewith, the Borrowers
shall be obligated to promptly pay such Lender, upon its demand, any additional
amounts necessary to compensate such Lender on an after-tax basis (after taking
into account applicable deductions and credits in respect of the amount
indemnified) for such increased cost or reduced amount receivable, provided
that, in any such case, the Borrowers may elect to convert the Eurodollar Loans
made by such Lender hereunder to Base Rate Loans by giving the Administrative
Agent at least one Business Day’s notice of such election, in which case the
Borrowers shall promptly pay to such Lender, upon demand, without duplication,
such amounts, if any, as may be required pursuant to Section 3.14. If any Lender
becomes entitled to claim any additional amounts pursuant to Section 3.9 or this
Section 3.12, it shall provide prompt notice thereof to the Borrowers, through
the Administrative Agent, certifying (x) that one of the events

41

--------------------------------------------------------------------------------

 

described in Section 3.9 or this Section 3.12 has occurred and describing in
reasonable detail the nature of such event, (y) as to the increased cost or
reduced amount resulting from such event and (z) as to the additional amount
demanded by such Lender and a reasonably detailed explanation of the calculation
thereof. Such a certificate as to any additional amounts payable pursuant to
Section 3.9 or this Section 3.12 submitted by such Lender, through the
Administrative Agent, to the Borrowers shall be conclusive and binding on the
parties hereto in the absence of manifest error. The Borrowers shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof. This covenant shall survive the termination of this Credit
Agreement and the payment of the Loans and all other amounts payable hereunder.

Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender pursuant to this Section for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender notifies
the Borrowers of the Change in Law giving rise to such increased cost or
reductions, and of such Lender’s intention to claim compensation therefor
(except, that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine (9) month period referred to above
shall be extended to include the period of retroactive effect thereof).

 

3.13

Taxes.

(a)[Reserved].

(b)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrowers under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrowers under any Credit Document shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

(c)Payment of Other Taxes by the Borrowers.  The Borrowers shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it or any Lender for the
payment of, any Other Taxes.

(d)Indemnification by the Borrowers.  The Borrowers shall  indemnify each
Recipient, within 10 days after Borrower’s receipt of written notice of demand
therefor together with a certificate specifying the amount of such payment or
liability (with a copy to the Administrative Agent), for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this

42

--------------------------------------------------------------------------------

 

Section) payable or paid by such Recipient (whether directly or pursuant to
Section 3.13(e)) or required to be withheld or deducted from a payment to such
Recipient and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.  The Borrowers shall indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required pursuant to Section 3.13(e)
below.

(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.3(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)Evidence of Payments.  As soon as practicable after any payment of Taxes by
the Borrowers to a Governmental Authority pursuant to this Section 3.13, the
Borrowers shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g)Status of Lenders.  

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document shall deliver to the
Borrowers and the Administrative Agent, at the time or times reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by

43

--------------------------------------------------------------------------------

 

the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 3.13(g) (ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the applicable Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Credit Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Credit Agreement (and from time to
time thereafter upon the reasonable request of such Borrower or the
Administrative Agent), whichever of the following is applicable:

(i)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Credit Document, executed originals of IRS Form W-8BENE (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Credit Document, IRS
Form W-8BENE (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(ii)executed originals of IRS Form W-8ECI;

(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of such Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or

44

--------------------------------------------------------------------------------

 

a “controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) substantially in the form of Exhibit
3.13-1 and (y) executed originals of IRS Form W-8BENE (or W-8BEN, as
applicable); or

(iv)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BENE
(or W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in
the form of Exhibit 3.13-2 or Exhibit 3.13-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if such Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 3.13-4 on behalf of each such direct and indirect
partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Credit Agreement (and from time to
time thereafter upon the reasonable request of such Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit such Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D)if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Credit Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or

45

--------------------------------------------------------------------------------

 

promptly notify the applicable Borrower and the Administrative Agent in writing
of its legal inability to do so.

(h)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.13 (including by
the payment of additional amounts pursuant to this Section 3.13), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been
paid.  This paragraph shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to, or to file for or pursue any refund of Taxes on
behalf of, the indemnifying party or any other Person.

(i)Survival.  Each party’s obligations under this Section 3.13 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

 

3.14

Compensation.

Except as expressly set forth in Section 3.3(c), the Borrowers promise to
indemnify each Lender and to hold each Lender harmless from any loss or expense
which such Lender may sustain or incur as a consequence of (a) default by the
Borrowers in making a borrowing of, conversion into or continuation of
Eurodollar Loans after the Borrowers have given a notice requesting the same in
accordance with the provisions of this Credit Agreement, (b) default by the
Borrowers in making any prepayment of a Eurodollar Loan after the Borrowers have
given a notice thereof in accordance with the provisions of this Credit
Agreement and (c) any continuation, conversion, payment or prepayment of
Eurodollar Loans on a day which is not the last day of an Interest Period with
respect thereto. Such indemnification shall be calculated by the Administrative
Agent and shall include, without limitation, an amount equal to (i) the amount
of interest which would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
the applicable Interest Period (or, in the case of a failure to borrow, convert
or continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Eurodollar
Loans provided for herein minus (ii) the amount of interest which

46

--------------------------------------------------------------------------------

 

would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank Eurodollar
market. The agreements in this Section 3.14 shall survive the termination of
this Credit Agreement and the payment of the Loans and all other amounts payable
hereunder. Notwithstanding the foregoing, any prepayment of a Eurodollar Loan
made hereunder (as a result of a mandatory requirement of this Credit Agreement)
within thirty (30) days of the end of the Interest Period with respect to such
Eurodollar Loan, shall not be subject to this Section 3.14.

 

3.15

Mitigation; Mandatory Assignment.

(a)Designation of a Different Lending Office. Each Lender may make any Loan to
the Borrowers through any lending office, provided that the exercise of this
option shall not affect the obligation of the Borrowers to repay the Loan in
accordance with the terms of this Credit Agreement. If any Lender requests
compensation under Section 3.12, or requires the Borrowers to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.13, then such
Lender shall (at the request of the Borrowers, use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches  or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would  eliminate or reduce amounts payable pursuant to Section
3.12 or 3.13, as the case may be, in the future, and (ii) in each case, would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b)Replacement of Lenders.  In the event a Lender makes a request to the
Borrowers for additional payments in accordance with Sections 3.9, 3.10, 3.11,
3.12, 3.13 or 3.14 or a Lender becomes a Defaulting Lender, then, provided that
no Default or Event of Default has occurred and is continuing at such time and
such Lender has declined or is unable to designate another lender office in
accordance with Section 3.15(a), the Borrowers may, at their own expense (such
expense to include any transfer fee payable to the Administrative Agent under
Section 11.3(b) and any expense pursuant to Section 3.14), and in their sole
discretion, require such Lender to transfer and assign in whole (but not in
part), without recourse (in accordance with and subject to the terms and
conditions of Section 11.3(b)), all of its interests, rights and obligations
under this Credit Agreement to an Eligible Assignee which shall assume such
assigned obligations (which Eligible Assignee may be another Lender, if a Lender
accepts such assignment); provided that (a) such assignment shall not conflict
with any law, rule or regulation or order of any court or other governmental
authority and (b) the Borrowers or such assignee shall have paid to the
assigning Lender in immediately available funds the principal of and interest
accrued to the date of such payment on the portion of the Loans hereunder held
by such assigning Lender and all other amounts owed to such assigning Lender
hereunder, including amounts owed pursuant to Sections 3.9 through 3.14.
Notwithstanding such assignment, and without limiting any other provision of
this Credit Agreement, such assigning Lender shall continue to benefit from the
provisions of Sections 3.9, 3.12, 3.13 and 11.5 with respect to the period
before the effectiveness of such assignment.

47

--------------------------------------------------------------------------------

 

SECTION 4.

[RESERVED]

 

SECTION 5.

CONDITIONS PRECEDENT

 

5.1

Closing Conditions.

The obligation of the Lenders to enter into this Credit Agreement and make the
initial Extensions of Credit is subject to satisfaction of the following
conditions:

(a)Executed Credit Documents. Receipt by the Administrative Agent of duly
executed copies of: (i) this Credit Agreement; (ii) the Notes; and (iii) all
other Credit Documents required to be delivered on or before the Effective Date,
each in form and substance reasonably acceptable to the Administrative Agent in
its sole discretion.

(b)Partnership Documents. With respect to each Credit Party that is a
partnership, receipt by the Administrative Agent of the following:

(i)Partnership Agreements. Certified copies of the partnership agreement of such
Credit Party, together with all amendments thereto.

(ii)Certificates of Good Standing or Existence. A certificate of good standing
or existence for such Credit Party issued as of a recent date by its state of
organization and each other state where the failure to qualify or be in good
standing could have a Material Adverse Effect.

(c)Corporate Documents. With respect to each Credit Party that is a corporation,
if applicable, receipt by the Administrative Agent of the following:

(i)Charter Documents. Copies of the articles or certificates of incorporation or
other charter documents of such Credit Party certified to be true and complete
as of a recent date by the appropriate Governmental Authority of the state or
other jurisdiction of its incorporation and certified by a secretary or
assistant secretary of such Credit Party to be true and correct as of the
Closing Date.

(ii)Bylaws. A copy of the bylaws of such Credit Party certified by a secretary
or assistant secretary of such Credit Party to be true and correct as of the
Closing Date.

(iii)Good Standing. Copies of certificates of good standing, existence or their
equivalent with respect to such Credit Party certified as of a recent date by
the appropriate Governmental Authority of the state or other jurisdiction of

48

--------------------------------------------------------------------------------

 

incorporation and each other jurisdiction in which the failure to so qualify and
be in good standing could have a Material Adverse Effect.

(d)Limited Liability Company Documents. With respect to each Credit Party that
is a limited liability company, if applicable, receipt by the Administrative
Agent of the following:

(i)Certificate of Formation. A copy of the certificate of formation of such
Credit Party certified to be true and complete by the appropriate Governmental
Authority of the state or jurisdiction of its formation and certified by the
sole or managing member of such Credit Party to be true and correct as of the
Closing Date.

(ii)Operating Agreement. A copy of the Operating Agreement of such Credit Party
certified by the sole or managing member of such Credit Party to be true and
correct as of the Closing Date.

(iii)Good Standing. Copies of certificates of good standing, existence or their
equivalent with respect to such Credit Party certified as of a recent date by
the appropriate Governmental Authority of the state or other jurisdiction of
formation and each other jurisdiction in which the failure to so qualify and be
in good standing could have a Material Adverse Effect.

(e)Trust Documents.  With respect to BRT, receipt by the Administrative Agent of
the following:

(i)Declaration of Trust. A copy of the Declaration of Trust of BRT certified to
be true and complete by the appropriate Governmental Authority of the state or
jurisdiction of its formation and certified by the secretary of BRT to be true
and correct as of the Closing Date.

(ii)Bylaws. A copy of the Bylaws of BRT certified by the trustee of BRT to be
true and complete as of the Closing Date.

(iii)Resolutions. Copies of the resolutions of the Board of Trustees of BRT
approving and adopting the Credit Documents to which it and each Credit Party is
a party, the transactions contemplated therein and authorizing execution and
delivery thereof by and on behalf of itself and each Credit Party.

(iv)Good Standing. Copies of certificates of good standing, existence or their
equivalent with respect to BRT certified as of a recent date by the appropriate
Governmental Authorities of the state or other jurisdiction of formation and
each other jurisdiction in which the failure to so qualify and be in good
standing could have a Material Adverse Effect.

(v)Incumbency. An incumbency certificate with respect to each of the Credit
Parties, certified by a secretary or assistant secretary of BRT to be true and
correct as of the Closing Date.

49

--------------------------------------------------------------------------------

 

(f)[Reserved]

(g)[Reserved]

(h)Opinion of Counsel. Receipt by the Administrative Agent of opinions (which
shall cover, among other things, authority, legality, validity, binding effect
and enforceability), satisfactory to the Administrative Agent, addressed to the
Administrative Agent and the Lenders and dated as of the Effective Date, from
legal counsel to the Credit Parties.

(i)Material Adverse Effect. There shall not have occurred a change since
December 31, 2017 that has had or could reasonably be expected to have a
Material Adverse Effect.

(j)Litigation. There shall not exist any pending or threatened action, suit,
investigation or proceeding in any court or before any arbitrator or
Governmental Authority against a Credit Party or any of its Subsidiaries that
would have or would reasonably be expected to have a Material Adverse Effect.

(k)Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrowers on behalf of the Credit
Parties as of the Closing Date stating that (i) the Credit Parties and each of
their Subsidiaries are in compliance with all existing material financial
obligations, (ii) no action, suit, investigation or proceeding is pending or
threatened in any court or before any arbitrator or Governmental Authority that
purports to affect a Credit Party or any transaction contemplated by the Credit
Documents, if such action, suit, investigation or proceeding could have or could
be reasonably expected to have a Material Adverse Effect, (iii) the financial
statements and information included in the Borrowers’ Form 10-K report for the
year ended December 31, 2017 and the Form 10-Q Report for the quarter ended June
30, 2018 were prepared in good faith and using reasonable assumptions and (iv)
immediately after giving effect to this Credit Agreement, the other Credit
Documents and all the transactions contemplated herein and therein to occur on
such date, (A) each of the Credit Parties is Solvent, (B) no Default or Event of
Default exists, (C) all representations and warranties contained herein and in
the other Credit Documents are true and correct in all material respects, and
(D) the Credit Parties and their Subsidiaries are in compliance as of June 30,
2018, and will be in compliance on a Pro Forma Basis, using the most recently
available financial statements and adjusting for any impairments and any capital
markets events since the date of such financial statements, as of the Effective
Date, with each of the financial covenants set forth in Section 7.2.

(l)Fees and Expenses. Payment by the Borrowers of all fees and expenses owed by
them to the Lenders and the Administrative Agent, including, without limitation,
payment to the Administrative Agent of the fees set forth herein and in the Fee
Letter.

(m)Consents and Approvals. All governmental, shareholder, partner, member and
third-party consents and approvals necessary or, in the opinion of the
Administrative Agent, desirable in connection with the Extensions of Credit and
the transactions

50

--------------------------------------------------------------------------------

 

contemplated under the Credit Documents shall have been duly obtained and shall
be in full force and effect, and a copy of each such consent or approval shall
have been delivered to the Administrative Agent.

(n)Absence of Guarantors for Other Debt.  Receipt by the Administrative Agent of
a certificate of a Responsible Officer of the Borrowers confirming the absence
of guaranties provided by the Subsidiaries of the Borrowers pursuant to the
Indenture.

(o)KYC Information.  (i) Upon the reasonable request of any Lender made at least
five (5) days prior to the Closing Date, the Borrowers shall have provided to
such Lender, and such Lender shall be reasonably satisfied with, the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the PATRIOT Act, in each case at least five (5) days prior
to the Closing Date.

(ii)At least five (5) days prior to the Closing Date, any Borrower that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall deliver, to each Lender that so requests, a Beneficial Ownership
Certification in relation to such Borrower.

(p)Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably and timely requested by any Lender,
including, but not limited to, information regarding litigation, tax,
accounting, labor, insurance, pension liabilities (actual or contingent), real
estate leases, material contracts, debt agreements, property ownership and
contingent liabilities of the Credit Parties and their Subsidiaries.

 

5.2

Conditions to All Extensions of Credit.

In addition to the conditions precedent stated elsewhere herein, the Lenders
shall not be obligated to make Loans unless:

(a)Delivery of Notice. The Borrowers shall have delivered a Notice of Borrowing,
duly executed and completed, by the time specified in Section 2.1.

(b)Representations and Warranties. The representations and warranties made by
the Credit Parties in any Credit Document shall be true and correct in all
material respects (or true and correct in all respects in the case of any
representation or warranty qualified by materiality, Material Adverse Effect or
other similar qualifier) at and as if made as of such date except to the extent
they expressly and exclusively relate to an earlier date.

(c)No Default. No Default or Event of Default shall exist or be continuing
either prior to or after giving effect thereto.

(d)Restrictions on Loans. After giving effect to the making of the requested
Loan, the Borrowers shall be in compliance with the terms of Section 2.1(g).

51

--------------------------------------------------------------------------------

 

(e)No Legal Impediments.  No law, regulation, order, judgment or decree of any
Governmental Authority shall, and the Administrative Agent shall not have
received any notice that litigation is pending or threatened which is likely to,
(i) enjoin, prohibit or restrain such Extension of Credit or (ii) impose or
result in the imposition of a Material Adverse Effect.

The delivery of each Notice of Borrowing shall constitute a representation and
warranty by the Borrowers of the correctness of the matters specified in
subsections (b), (c), and, if applicable, (d) above.

SECTION 6.

REPRESENTATIONS AND WARRANTIES

Each of the Borrowers hereby represents to the Administrative Agent and each
Lender that:

 

6.1

Financial Condition.

The financial statements described in Section 5.1(k) and those delivered to the
Lenders pursuant to Section 7.1(a) and (b): (a) have been prepared in accordance
with GAAP (subject, in the case of quarterly financial statements, to changes
resulting from audit and normal year-end audit adjustments) and (b) present
fairly the consolidated financial condition, results of operations and cash
flows of the Borrowers and their Subsidiaries as of such date and for such
periods.  Since June 30, 2018, there has been no sale, transfer or other
disposition by any Borrower or any of its Subsidiaries of any material part of
the business or property of the Borrowers and their Subsidiaries, taken as a
whole, and no purchase or other acquisition by any of them of any business or
property (including any capital stock or other equity interests of any other
Person) material in relation to the consolidated financial condition of the
Borrowers and their Subsidiaries, taken as a whole, in each case, which, is not
(i) reflected in the most recent financial statements described in Section
5.1(k) or delivered to the Lenders pursuant to Section 7.1 or in the notes
thereto or (ii) otherwise permitted by the terms of this Credit Agreement.

 

6.2

No Material Change.

Since December 31, 2014, there has been no development or event relating to or
affecting a Combined Party which has had or would be reasonably expected to have
a Material Adverse Effect.

 

6.3

Organization and Good Standing.

Each Borrower and each Material Subsidiary (a) is either a partnership, a
corporation, a limited liability company or a REIT duly organized or formed,
validly existing and in good standing under the laws of the state (or other
jurisdiction) of its organization or formation, (b) is duly qualified and in
good standing as a foreign partnership, a foreign corporation, a foreign limited
liability company or a foreign REIT and authorized to do business in every other
jurisdiction where the failure to be so qualified, in good standing or
authorized would have or would reasonably be expected to have a Material Adverse
Effect and (c) has the power and

52

--------------------------------------------------------------------------------

 

authority to own its properties and to carry on its business as now conducted
and as proposed to be conducted.

 

6.4

Due Authorization.

Each Credit Party (a) has the power and authority to execute, deliver and
perform this Credit Agreement and the other Credit Documents to which it is a
party and to incur the obligations herein and therein provided for and to
consummate the transactions contemplated herein and therein and (b) is duly
authorized, and has been authorized by all necessary action, to execute, deliver
and perform this Credit Agreement and the other Credit Documents to which it is
a party and to consummate the transactions contemplated herein and therein.

 

6.5

No Conflicts.

Neither the execution and delivery of the Credit Documents, nor the consummation
of the transactions contemplated herein and therein, nor the performance of or
compliance with the terms and provisions hereof and thereof by a Credit Party
will (a) violate or conflict with any provision of its or its Material
Subsidiaries’ organizational or governing documents, (b) violate, contravene or
materially conflict with any Requirement of Law or any other law, regulation
(including, without limitation, Regulation U or Regulation X), order, writ,
judgment, injunction, decree or permit applicable to it or its Material
Subsidiaries, (c) violate, contravene or conflict with contractual provisions
of, or cause an event of default under, any indenture, loan agreement, mortgage,
deed of trust, contract or other agreement or instrument to which it or any of
its Material Subsidiaries is a party or by which it or its Material Subsidiaries
may be bound, the violation of which would have or would be reasonably expected
to have a Material Adverse Effect, or (d) result in or require the creation of
any Lien upon or with respect to its or its Material Subsidiaries’ properties.

 

6.6

Consents.

Except for consents, approvals, authorizations and orders that have been
obtained, and filings, registrations and qualifications that have been made, no
consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party in
respect of any Credit Party is required in connection with the execution,
delivery or performance of this Credit Agreement or any of the other Credit
Documents by such Credit Party or the consummation of the transactions
contemplated herein and therein.

 

6.7

Enforceable Obligations.

This Credit Agreement and the other Credit Documents to which it is a party have
been duly executed and delivered and constitute legal, valid and binding
obligations of each Credit Party enforceable against such Credit Party in
accordance with their respective terms, except as may be limited by bankruptcy
or insolvency laws or similar laws affecting creditors’ rights generally or by
general equitable principles.

53

--------------------------------------------------------------------------------

 

 

6.8

No Default.

No Combined Party is in default in any respect under any contract, lease, loan
agreement, indenture, mortgage, security agreement or other agreement or
obligation to which it is a party or by which any of its properties is bound
which default would have or would be reasonably expected to have a Material
Adverse Effect. No Default or Event of Default has occurred or exists except as
previously disclosed in writing to the Lenders.

 

6.9

Ownership.

Each Borrower and each of its Subsidiaries is the owner or ground-lessee of, and
has good and marketable fee or leasehold title to, all of its respective assets
and none of such assets is subject to any Lien other than Permitted Liens.

 

6.10

Indebtedness.

The Borrowers and their Subsidiaries have no Indebtedness except as otherwise
permitted by this Credit Agreement.

 

6.11

Litigation.

There are no actions, suits or legal, equitable, arbitration or administrative
proceedings or investigations, pending or, to the knowledge of any Borrower,
threatened, against a Combined Party which (a) would have or would be reasonably
expected to have a Material Adverse Effect or (b) involve the Credit Documents.

 

6.12

Taxes.

Each Borrower, and each of its Subsidiaries, has filed, or caused to be filed,
all tax returns (federal, state, local and foreign) required to be filed and has
paid (a) all amounts of taxes shown thereon to be due (including interest and
penalties) and (b) all other taxes, fees, assessments and other governmental
charges (including mortgage recording taxes, documentary stamp taxes and
intangibles taxes) owing by it, except for such taxes (i) which are not yet
delinquent or (ii) that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP.  No Borrower is aware of any material proposed tax
assessments against it or any of its Subsidiaries.

 

6.13

Compliance with Law.

Each Combined Party is in compliance with all Requirements of Law and all other
laws, rules, regulations, orders and decrees (including without limitation
Environmental Laws) applicable to it, or to its properties, unless such failure
to comply would not have or would not be reasonably expected to have a Material
Adverse Effect. No Requirement of Law would be reasonably expected to cause a
Material Adverse Effect.

54

--------------------------------------------------------------------------------

 

 

6.14

Compliance with ERISA.

Except as would not result in or be reasonably expected to result in a Material
Adverse Effect:

(a)During the five-year period prior to the date on which this representation is
made or deemed made: (i) no ERISA Event has occurred, and, to the best of each
Borrower’s, each Subsidiary of a Borrower’s and each ERISA Affiliate’s
knowledge, no event or condition has occurred or exists as a result of which any
ERISA Event could reasonably be expected to occur, with respect to any Plan;
(ii) no “accumulated funding deficiency,” as such term is defined in Section 302
of ERISA and Section 412 of the Code, whether or not waived, has occurred with
respect to any Plan; (iii) each Plan has been maintained, operated, and funded
in compliance with its own terms and in material compliance with the provisions
of ERISA, the Code, and any other applicable federal or state laws; and (iv) no
Lien in favor or the PBGC or a Plan has arisen or is reasonably likely to arise
on account of any Plan.

(b)The actuarial present value of all “benefit liabilities” (as defined in
Section 4001(a)(16) of ERISA), whether or not vested, under each Single Employer
Plan, as of the last annual valuation date prior to the date on which this
representation is made or deemed made (determined, in each case, in accordance
with Financial Accounting Standards Board Statement 87, utilizing the actuarial
assumptions used in such Plan’s most recent actuarial valuation report), did not
exceed as of such valuation date the fair market value of the assets of such
Plan.

(c)No Borrower, Subsidiary of a Borrower or ERISA Affiliate has incurred, or, to
the best of each such party’s knowledge, is reasonably expected to incur, any
withdrawal liability under ERISA to any Multiemployer Plan or Multiple Employer
Plan. No Borrower, Subsidiary of a Borrower or ERISA Affiliate would become
subject to any withdrawal liability under ERISA if any such party were to
withdraw completely from all Multiemployer Plans and Multiple Employer Plans as
of the valuation date most closely preceding the date on which this
representation is made or deemed made. No Borrower, Subsidiary of a Borrower or
ERISA Affiliate has received any notification that any Multiemployer Plan is in
reorganization (within the meaning of Section 4241 of ERISA), is insolvent
(within the meaning of Section 4245 of ERISA), or has been terminated (within
the meaning of Title IV of ERISA), and no Multiemployer Plan is, to the best of
each such party’s knowledge, reasonably expected to be in reorganization,
insolvent, or terminated.

(d)No prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan which has subjected or may subject any Borrower, any
Subsidiary of a Borrower or any ERISA Affiliate to any liability under Sections
406, 409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which any Borrower, any Subsidiary of
a Borrower or any ERISA Affiliate has agreed or is required to indemnify any
person against any such liability.

55

--------------------------------------------------------------------------------

 

(e)No Borrower, Subsidiary of a Borrower or ERISA Affiliate has material
liability with respect to “expected post-retirement benefit obligations” within
the meaning of the Financial Accounting Standards Board Statement 106. Each Plan
which is a welfare plan (as defined in Section 3(1) of ERISA) to which Sections
601-609 of ERISA and Section 4980B of the Code apply has been administered in
compliance in all material respects with such sections.

 

6.15

Organization Structure/Subsidiaries.

As of the Closing Date, (a) Schedule 6.15 is a complete and accurate
organization chart of the Combined Parties, and (b) no Borrower has any
Subsidiaries or owns an interest, directly or indirectly, in any joint venture,
except as set forth on Schedule 6.15. The outstanding equity interest of all
Subsidiaries of the Borrowers are validly issued, fully paid and non-assessable
and are owned by the Borrowers free and clear of all Liens. Schedule 6.15 shall
be updated as of the end of each fiscal quarter as set forth in Section
7.1(c).  Each owner of an Unencumbered Property, Unencumbered
Construction-in-Process or Unencumbered Eligible Land is a Credit Party or an
Eligible Subsidiary.

 

6.16

Use of Proceeds; Margin Stock.

The proceeds of the Loans will be used solely for the purposes specified in
Section 7.10. None of the proceeds of the Loans will be used in a manner that
would violate Regulation U, Regulation X, or Regulation T. No proceeds of the
Loans will be used for the acquisition of another Person unless the board of
directors (or other comparable governing body) or stockholders (or other equity
owners), as appropriate, of such Person has approved such acquisition.

 

6.17

Government Regulation.

No Borrower, nor any of its Subsidiaries, is an “investment company” as defined
in, or subject to regulation under the Investment Company Act of 1940, as
amended. No director, executive officer or principal shareholder of a Borrower
or any of its Subsidiaries is a director, executive officer or principal
shareholder of any Lender. For the purposes hereof the terms “director,”
“executive officer” and “principal shareholder” (when used with reference to any
Lender) have the respective meanings assigned thereto in Regulation O.

 

6.18

Environmental Matters.

(a)Except as would not have or be reasonably expected to have a Material Adverse
Effect:

(i)Each of the Properties and all operations at the Properties are in material
compliance with all applicable Environmental Laws, and there is no violation of
any Environmental Law with respect to the Properties or the businesses operated
by a Credit Party or any of its Subsidiaries (the “Businesses”), and there are
no conditions relating to the Businesses or Properties that would be reasonably
expected to give rise to liability under any applicable Environmental Laws.

56

--------------------------------------------------------------------------------

 

(ii)No Borrower, nor any of its Subsidiaries, has received any written notice
of, or inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding Hazardous
Materials or compliance with Environmental Laws with regard to any of the
Properties or the Businesses, nor does any Borrower or any of its Subsidiaries
have knowledge that any such notice is being threatened.

(iii)Hazardous Materials have not been transported or disposed of from the
Properties, or generated, treated, stored or disposed of at, on or under any of
the Properties or any other location, in each case by, or on behalf or with the
permission of, any Borrower or any of its Subsidiaries in a manner that would
reasonably be expected to give rise to liability under any applicable
Environmental Law.

(iv)No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Borrower or any of its Subsidiaries, threatened,
under any Environmental Law to which any Borrower or any of its Subsidiaries is
or will be named as a party, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
any Borrower or any of its Subsidiaries, the Properties or the Businesses, in
any amount reportable under the federal Comprehensive Environmental Response,
Compensation and Liability Act or any analogous state law, except releases in
compliance with all Environmental Laws.

(v)There has been no release or threat of release of Hazardous Materials at or
from the Properties, or arising from or related to the operations (including,
without limitation, disposal) of a Borrower or any of its Subsidiaries in
connection with the Properties or otherwise in connection with the Businesses
except in compliance with Environmental Laws.

(vi)None of the Properties contains, or to the best knowledge of the Borrowers
and their Subsidiaries has previously contained, any Hazardous Materials at, on
or under the Properties in amounts or concentrations that, if released,
constitute or constituted a violation of, or could give rise to liability under,
Environmental Laws.

(vii)No Borrower, nor any of its Subsidiaries, has assumed any liability of any
Person (other than a Borrower) under any Environmental Law.

(b)Each Borrower, and each of its Subsidiaries, has adopted procedures that are
designed to (i) ensure that each such party, any of its operations and each of
the properties owned or leased by such party remains in compliance with
applicable Environmental Laws and (ii) minimize any liabilities or potential
liabilities that each such party, any of its operations and each of the
properties owned or leased by each such party may have under applicable
Environmental Laws.

57

--------------------------------------------------------------------------------

 

 

6.19

Solvency.

Each Credit Party, is and, after consummation of the transactions contemplated
by this Credit Agreement, will be Solvent.

 

6.20

[Reserved].

 

6.21

Location of Properties.

As of the Closing Date, set forth on Schedule 6.21 is (a) a list of all
Properties (with street address, county and state where located) and the owner
of such Property and (b) a list of all Unencumbered Properties. Schedule 6.21
shall be updated as of the end of each fiscal quarter as set forth in Section
7.1(c).

 

6.22

Disclosure.

Neither this Credit Agreement nor any financial statements delivered to the
Lenders nor any other document, certificate or statement furnished to the
Lenders by or on behalf of any Borrower or its Subsidiaries in connection with
the transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained therein or herein not misleading in light of the circumstances in
which made; provided, however, that the Borrowers make no representation or
warranty regarding the information delivered pursuant to Section 7.1(i).

 

6.23

Licenses, etc.

The Combined Parties have obtained, and hold in full force and effect, all
franchises, licenses, permits, certificates, authorizations, qualifications,
accreditations, easements, rights of way and other rights, consents and
approvals which are necessary for the operation of their respective businesses
as presently conducted, except where the failure to obtain the same would not
have or would not reasonably be expected to have a Material Adverse Effect.

 

6.24

No Burdensome Restrictions.

No Combined Party is a party to any agreement or instrument or subject to any
other obligation or any charter or corporate restriction or any provision of any
applicable law, rule or regulation which, individually or in the aggregate,
would have or would be reasonably expected to have a Material Adverse Effect.

 

6.25

Eligible Subsidiaries.

Each Subsidiary of the Borrowers which owns or ground-leases any Property that
is treated as Unencumbered Property, Unencumbered Construction-in-Process or
Unencumbered Eligible Land under this Credit Agreement is either an Eligible
Subsidiary or a Guarantor.  Schedule 6.25 sets forth a list of all Eligible
Subsidiaries which own or ground-lease any Property that is treated as
Unencumbered Property, Unencumbered Construction-in-Process or Unencumbered
Eligible Land under this Credit Agreement as of the Closing Date.  Schedule 6.25
shall be updated as of the end of each fiscal quarter as set forth in Section
7.1(c).

58

--------------------------------------------------------------------------------

 

 

6.26

OFAC.

No Borrower, nor any of their Subsidiaries, nor, to the knowledge of a Borrower
and their Subsidiaries, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions, (ii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.

 

6.27

Anti-Corruption Laws.

The Borrowers and their Subsidiaries have conducted their businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

 

6.28

EEA Financial Institutions.

No Credit Party is an EEA Financial Institution.

 

6.29

Beneficial Ownership Certification.

As of the Closing Date, the information included in the Beneficial Ownership
Certification, if applicable, is true and correct in all respects.

SECTION 7.

AFFIRMATIVE COVENANTS

Each Borrower hereby covenants and agrees that so long as this Credit Agreement
is in effect and until the Obligations have been paid in full and the
Commitments hereunder shall have terminated:

 

7.1

Information Covenants.

The Borrowers will furnish, or cause to be furnished, to the Administrative
Agent and, except as otherwise set forth in this Section, each of the Lenders:

(a)Annual Financial Statements. As soon as available, and in any event within 90
days after the close of each fiscal year of the Borrowers, a consolidated
balance sheet and income statement of the Borrowers and their Subsidiaries as of
the end of such fiscal year, together with related consolidated statements of
operations and retained earnings and of cash flows for such fiscal year, setting
forth in comparative form consolidated figures as of the end of and for the
preceding fiscal year, all such financial information described above to be in
reasonable form and detail and audited by independent certified public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent and whose opinion shall be to the effect that such
financial statements have been

59

--------------------------------------------------------------------------------

 

prepared in accordance with GAAP (except for changes with which such accountants
concur) and shall not be limited as to the scope of the audit or qualified in
any manner.  Delivery by the Borrowers to the Administrative Agent of BRT’s
annual report to the Securities and Exchange Commission on Form 10-K with
respect to any fiscal year shall be deemed to be compliance by the Borrowers
with this Section 7.1(a) (it being agreed that such annual report shall be
deemed delivered on the date that (i) such report on Form 10-K is posted on the
website of the Securities and Exchange Commission at www.sec.gov or on the
website of the Borrowers at www.brandywinerealty.com and (ii) the Borrowers have
provided the Administrative Agent and the Lenders with written notice of such
posting).

(b)Quarterly Financial Statements. As soon as available, and in any event within
45 days after the close of each fiscal quarter of the Borrowers (other than the
fourth fiscal quarter), a consolidated balance sheet and income statement of the
Borrowers and their Subsidiaries, as of the end of such fiscal quarter, together
with related consolidated statements of operations and retained earnings and of
cash flows for such fiscal quarter in each case setting forth in comparative
form consolidated figures for (A) the corresponding quarter end and quarterly
period of the preceding fiscal year and (B) management’s proposed budget for
such period, all such financial information described above to be in reasonable
form and detail and reasonably acceptable to the Administrative Agent, and
accompanied by a certificate of a Responsible Officer of BRT to the effect that
such quarterly financial statements fairly present in all material respects the
financial condition and results of operations of the Borrowers and their
Subsidiaries and have been prepared in accordance with GAAP, subject to changes
resulting from audit and normal year-end audit adjustments. The information
required pursuant to this subsection (b) shall be delivered in both electronic
and printed form.  Delivery by the Borrowers to the Administrative Agent of
BRT’s quarterly report to the Securities and Exchange Commission on Form 10-Q
with respect to any fiscal quarter shall be deemed to be compliance by the
Borrowers with this Section 7.1(b) (it being agreed that such quarterly report
shall be deemed delivered on the date that (i) such report on Form 10-Q is
posted on the website of the Securities and Exchange Commission at www.sec.gov
or on the website of the Borrowers at www.brandywinerealty.com and (ii) the
Borrowers have provided the Administrative Agent and the Lenders with written
notice of such posting).

(c)Officer’s Certificate. At the time of delivery of the financial statements
provided for in Sections 7.1(a) and 7.1(b), a certificate of a Responsible
Officer of BRT, substantially in the form of Exhibit 7.1(c), (i) demonstrating
whether there has been compliance with the financial covenants contained in
Section 7.2 by calculation thereof as of the end of each such fiscal period,
including such detail and supporting documentation as reasonably requested by
the Administrative Agent (and in the case of Section 7.2(d) and Section 7.2(e),
indicating the number of fiscal quarters for which such ratio has exceeded 0.60
to 1.0), (ii) stating that no Default or Event of Default exists, or if any
Default or Event of Default does exist, specifying the nature and extent thereof
and what action the Borrowers propose to take with respect thereto, (iii)
providing information regarding dividends and redemption of shares in a manner
to demonstrate compliance with Section 8.7 and (iv) updating Schedule 6.15,
Schedule 6.21 and Schedule 6.25, as appropriate. Such certificate shall be
delivered in both electronic and printed form.

60

--------------------------------------------------------------------------------

 

(d)Accountant’s Certificate. Within the period for delivery of the annual
financial statements provided in Section 7.1(a), a certificate of the
accountants conducting the annual audit stating that they have reviewed this
Credit Agreement and stating further whether, in the course of their audit, they
have become aware of any Default or Event of Default under Section 7.2 and, if
any such Default or Event of Default exists, specifying the nature and extent
thereof.

(e)Annual Information and Projections. Within 30 days after the end of each
fiscal year of the Borrowers, all such financial information regarding the
Borrowers and their Subsidiaries and specifically regarding the Properties, as
the Administrative Agent shall reasonably request, including, but not limited
to, partnership, limited liability company and joint venture agreements,
property cash flow projections, property budgets, actual and budgeted capital
expenditures, operating statements (current year and immediately preceding year,
if the Property existed as a Property in the immediately preceding year),
mortgage information, rent rolls, lease expiration reports, leasing status
reports, notes payable summary, bullet notes summary, equity funding
requirements, contingent liability summary, lines of credit summary, lines of
credit collateral summary, wrap notes and notes receivable summary, schedule of
outstanding letters of credit, summary of cash and Cash Equivalents, projection
of management and leasing fees and overhead budgets.

(f)Auditor’s Reports. Promptly upon receipt thereof, a copy of any “management
letter” submitted by independent accountants to any Borrower or any of its
Subsidiaries in connection with any annual, interim or special audit of the
books of such Borrower or any of its Subsidiaries.

(g)Reports. Promptly, (i) and in any case within five (5) days of receipt or
transmission thereof, copies of any filings and registrations with, and reports
to or from, the Securities and Exchange Commission, or any successor agency, and
copies of all financial statements, proxy statements, notices and reports as any
Borrower or any of its Subsidiaries shall send to its shareholders, members or
partners generally, (ii) and in any case within ten (10) days of filing thereof,
copies of all income tax returns filed by a Borrower and (iii) upon the written
request of the Administrative Agent, all reports and written information to and
from the United States Environmental Protection Agency, or any state or local
agency responsible for environmental matters, the United States Occupational
Health and Safety Administration, or any state or local agency responsible for
health and safety matters, or any successor agencies or authorities concerning
environmental, health or safety matters; provided, however, that if any such
transmissions are done electronically, the Borrowers shall instead promptly
notify the Administrative Agent of same and provide information on how to
retrieve such information.

(h)Notices. Upon a Borrower obtaining knowledge thereof, such Borrower will give
written notice to the Administrative Agent (which shall promptly forward such
notice to the Lenders) immediately of (i) the occurrence of an event or
condition consisting of a Default or Event of Default, specifying the nature and
existence thereof and what action the Borrowers propose to take with respect
thereto, (ii) the occurrence of any of the following with respect to any Credit
Party or any of its Subsidiaries: (A) the pendency or

61

--------------------------------------------------------------------------------

 

commencement of any litigation or arbitral or governmental proceeding against
any Borrower or any of its Subsidiaries which if adversely determined would have
or would be reasonably expected to have a Material Adverse Effect, or (B) the
institution of any proceedings against any Borrower or any of its Subsidiaries
with respect to, or the receipt of notice by such Person of potential liability
or responsibility for, violation, or alleged violation, of any federal, state or
local law, rule or regulation, including, but not limited to, Environmental
Laws, the violation of which would have or would be reasonably expected to have
a Material Adverse Effect, and (iii) the occurrence of any enforcement or notice
to enforce a completion guaranty and within five Business Days thereafter
provide evidence that the remaining costs to complete the applicable project are
covered by a construction loan and/or surety bond.

(i)ERISA. Upon a Borrower or any ERISA Affiliate obtaining knowledge thereof,
the Borrowers will give written notice to the Administrative Agent promptly (and
in any event within five Business Days) of: (i) any event or condition,
including, but not limited to, any Reportable Event, that constitutes, or might
reasonably lead to, an ERISA Event; (ii) with respect to any Multiemployer Plan,
the receipt of notice as prescribed in ERISA or otherwise of any withdrawal
liability assessed against a Borrower, any Subsidiary of a Borrower or any ERISA
Affiliate, or of a determination that any Multiemployer Plan is in
reorganization or insolvent (both within the meaning of Title IV of ERISA);
(iii) the failure to make full payment on or before the due date (including
extensions) thereof of all amounts which a Borrower, any Subsidiary of a
Borrower or any ERISA Affiliate is required to contribute to each Plan pursuant
to its terms as required to meet the minimum funding standard set forth in ERISA
and the Code with respect thereto; or (iv) any change in the funding status of
any Plan that could have a Material Adverse Effect; in each case together, with
a description of any such event or condition or a copy of any such notice and a
statement by a Responsible Officer of the Borrowers briefly setting forth the
details regarding such event, condition, or notice, and the action, if any,
which has been or is being taken or is proposed to be taken by such Borrower,
Subsidiary or ERISA Affiliate with respect thereto. Promptly upon request, the
Borrowers shall furnish the Administrative Agent and the Lenders with such
additional information concerning any Plan as may be reasonably requested,
including, but not limited to, copies of each annual report/return (Form 5500
series), as well as all schedules and attachments thereto required to filed with
the Department of Labor and/or the Internal Revenue Service pursuant to ERISA
and the Code, respectively, for each “plan year” (within the meaning of Section
3(39) of ERISA).

(j)Environmental.

(i)Subsequent to a notice from any Governmental Authority that would reasonably
cause concern or during the existence of an Event of Default, and upon the
written request of the Administrative Agent, the Borrowers will furnish or cause
to be furnished to the Administrative Agent, at the Borrowers’ expense, an
updated report of an environmental assessment of reasonable scope, form and
depth, including, where appropriate, invasive soil or groundwater sampling, by a
consultant reasonably acceptable to the Administrative Agent as to the nature
and extent of the presence of any Hazardous Materials on any Property and as to
the

62

--------------------------------------------------------------------------------

 

compliance by the Borrowers with Environmental Laws. If the Borrowers fail to
deliver such an environmental report within seventy-five (75) days after receipt
of such written request then the Administrative Agent may arrange for same, and
the Borrowers hereby grant to the Administrative Agent and its representatives
access to the Properties and a license of a scope reasonably necessary to
undertake such an assessment (including, where appropriate, invasive soil or
groundwater sampling). The reasonable cost of any assessment arranged for by the
Administrative Agent pursuant to this provision will be payable by the Borrowers
on demand and added to the Obligations.

(ii)Each of the Borrowers and their Subsidiaries will conduct and complete all
investigations, studies, sampling, and testing and all remedial, removal, and
other actions necessary to address all Hazardous Materials on, from, or
affecting any Property to the extent necessary to be in compliance with all
Environmental Laws and all other applicable federal, state, and local laws,
regulations, rules and policies and with the orders and directives of all
Governmental Authorities exercising jurisdiction over such Property to the
extent any failure would have or would be reasonably expected to have a Material
Adverse Effect.

(k)On-going Obligation. Promptly following any request therefor, provide
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
and anti-money-laundering rules and regulations, including, without limitation,
the PATRIOT Act and the Beneficial Ownership Regulation.

(l)Other Information. With reasonable promptness upon any such request, such
other information regarding the Properties or regarding the business, assets or
financial condition of the Credit Parties and their Subsidiaries as the
Administrative Agent or any Lender may reasonably request.

 

7.2

Financial Covenants.

(a)[Reserved.]

(b)Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio, as of the end
of each fiscal quarter of the Combined Parties, shall be greater than or equal
to 1.5 to 1.0.

(c)[Reserved].

(d)Leverage Ratio.  The Leverage Ratio, as of the end of each fiscal quarter of
the Combined Parties, shall be less than or equal to 0.60 to 1.0; provided that
such ratio may exceed 0.60 to 1.0 as of the end of up to four (4) fiscal
quarters of the Combined Parties during the term of this Credit Agreement
(whether or not consecutive) so long as such ratio does not exceed 0.65 to
1.0.  

63

--------------------------------------------------------------------------------

 

(e)Unsecured Debt Limitation.  At the end of each fiscal quarter of the Combined
Parties, the ratio of Unsecured Debt to Unencumbered Value shall be less than or
equal to 0.60 to 1.0; provided that such ratio may exceed 0.60 to 1.0 as of the
end of up to four (4) fiscal quarters of the Combined Parties during the term of
this Credit Agreement (whether or not consecutive) so long as such ratio does
not exceed 0.65 to 1.0.  

(f)Secured Debt Ratio. The Secured Debt Ratio, as of the end of each fiscal
quarter of the Combined Parties, shall be less than or equal to 0.40 to 1.0.

(g)Unencumbered Cash Flow Ratio. The Unencumbered Cash Flow Ratio, as of the end
of each fiscal quarter of the Combined Parties, shall be greater than or equal
to 1.75 to 1.0.

 

7.3

Preservation of Existence.

Each of the Borrowers will do all things necessary to preserve and keep in full
force and effect its existence, rights, franchises and authority and the
existence, rights, franchises and authority of the Material Subsidiaries, except
as permitted by Section 8.4. Without limiting the generality of the foregoing,
BRT will do all things necessary to maintain its status as a REIT.

 

7.4

Books and Records.

Each of the Borrowers will, and will cause its Subsidiaries to, keep complete
and accurate books and records of its transactions in accordance with good
accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves).

 

7.5

Compliance with Law.

Each of the Borrowers will, and will cause its Subsidiaries to, comply in all
material respects with all material laws, rules, regulations and orders, and all
applicable material restrictions imposed by all Governmental Authorities,
applicable to it and its property (including, without limitation, Environmental
Laws and ERISA).

 

7.6

Payment of Taxes and Other Indebtedness.

Each of the Borrowers will, and will cause its Subsidiaries to, pay, settle or
discharge (a) all taxes, assessments and governmental charges or levies imposed
upon it, or upon its income or profits, or upon any of its properties, before
they shall become delinquent, (b) all lawful claims (including claims for labor,
materials and supplies) which, if unpaid, might give rise to a Lien upon any of
its properties, and (c) except as prohibited hereunder, all of its other
Indebtedness as it shall become due; provided, however, that a Borrower or any
of its Subsidiaries shall not be required to pay any such tax, assessment,
charge, levy, claim or Indebtedness which is being contested in good faith by
appropriate proceedings and as to which adequate reserves therefor have been
established in accordance with GAAP, unless the failure to make any such payment
(i) would give rise to an immediate right to foreclose on a Lien on an
Unencumbered Property securing such amounts (unless no Default or Event of
Default would exist after giving effect to the disposition of such Unencumbered
Property) or (ii) would have a Material Adverse Effect.

64

--------------------------------------------------------------------------------

 

 

7.7

Insurance.

Each of the Borrowers will, and will cause its Subsidiaries to, at all times
maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) in such amounts, covering such risks and liabilities and with such
deductibles or self-insurance retentions as are in accordance with normal
industry practice.

 

7.8

Maintenance of Assets.

Each of the Borrowers will, and will cause its Subsidiaries to, maintain and
preserve its Properties and all other assets in good repair, working order and
condition, normal wear and tear excepted, and will make, or cause to be made, in
the Properties and other assets, from time to time, all repairs, renewals,
replacements, extensions, additions, betterments and improvements thereto as may
be needed or proper, to the extent and in the manner customary for companies in
similar businesses.

 

7.9

Performance of Obligations.

Each of the Borrowers will, and will cause its Subsidiaries to, perform in all
material respects all of its obligations under the terms of all material
agreements, indentures, mortgages, security agreements or other debt instruments
to which it is a party or by which it is bound.

 

7.10

Use of Proceeds.

The Borrowers will use the proceeds of the Loans solely for general working
capital purposes and other general corporate purposes, including the funding of
acquisitions and the repayment of Indebtedness under the Revolving Credit
Agreement, the Existing Credit Agreement and other Indebtedness.

 

7.11

Audits/Inspections.

Upon reasonable notice and during normal business hours, each Borrower will, and
will cause its Subsidiaries to, permit representatives appointed by the
Administrative Agent, including, without limitation, independent accountants,
agents, attorneys and appraisers to visit and inspect such Borrower’s or other
Combined Party’s property, including, without limitation, the Properties, its
books and records, its accounts receivable and inventory, its facilities and its
other business assets, and to make photocopies or photographs thereof and to
write down and record any information such representative obtains and shall
permit the Administrative Agent or its representatives to investigate and verify
the accuracy of information provided to the Lenders, and to discuss all such
matters with the officers, employees and representatives of the Borrowers, their
Subsidiaries and any other Combined Party.

 

7.12

Additional Credit Parties.

(a)At any time a Subsidiary of the Borrowers that (1) is not a Credit Party
becomes the owner (or ground lessee under an Eligible Ground Lease) of Property
that the Borrowers determine to treat as an Unencumbered Property, Unencumbered
Eligible Land

65

--------------------------------------------------------------------------------

 

or Unencumbered Construction-in-Process and (2) is not an Eligible Subsidiary,
the Borrowers shall notify the Administrative Agent and promptly thereafter (but
in any event within 30 days after such event) such Subsidiary shall: (i) execute
a Guaranty in substantially the form of Exhibit 7.12(a) and (ii) deliver such
other documentation as the Administrative Agent may reasonably request in
connection with the foregoing, including, without limitation, information
regarding the real property owned by such Person, certified resolutions and
other organizational and authorizing documents of such Person and favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to above), all in form, content and scope reasonably satisfactory to
the Administrative Agent.  It is understood and agreed that in the event any
Subsidiary provides a Guaranty hereunder, it may also guaranty Indebtedness
under the Revolving Credit Agreement and the Indenture.

(b)BOP may designate as guarantors of the Obligations one or more limited
partners of BOP (“Additional Guarantors”); provided that the Administrative
Agent and each Lender shall have reasonably satisfied itself with respect to
“know your customer” and applicable Anti-Corruption Laws and Sanctions in
respect of any such proposed Guarantor. The guarantees executed by the
Guarantors pursuant to this Section 7.12(b) (“Additional Guarantees”) shall not
exceed $75,000,000 in the aggregate.  The Additional Guarantees shall be
guarantees of collection and not guarantees of payment, shall be in
substantially the same form of Exhibit 7.12(b) (or such other form as is
reasonably acceptable to the Administrative Agent), shall otherwise be
reasonably acceptable to the Administrative Agent, and shall be acknowledged by
the Administrative Agent, effective upon their execution by the Additional
Guarantors.  To evidence the Lenders’ acceptance thereof, the Lenders hereby
authorize the Administrative Agent to accept such Additional Guarantees on their
behalf in accordance with this Section 7.12(b).  No Additional Guarantee shall
affect the obligations of the Borrowers hereunder.  In the absence of an Event
of Default, the Lenders irrevocably authorize the Administrative Agent, upon
receipt of a certificate from a Responsible Officer, to release any Additional
Guarantor from its obligations under its Additional Guarantee at the sole
discretion of the Administrative Agent.

 

7.13

Anti-Corruption Laws.

Each Borrower will conduct its businesses in compliance with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions, and maintain
policies and procedures designed to promote and achieve compliance with such
laws.

 

 

7.14

Construction.

With respect to any construction and development engaged in by the Combined
Parties, the Borrowers shall or shall cause another Person to: (a) comply with
all applicable regulations and codes and (b) complete all such construction and
development in accordance with approved plans and specifications.

66

--------------------------------------------------------------------------------

 

 

7.15

Changes to Financial Covenants.

The Borrowers shall notify the Administrative Agent in writing prior to entering
into any amendment or modification of the Revolving Credit Agreement pursuant to
which amendment the Borrowers agree to changes to the financial covenants,
including changes to any of the related defined terms used in connection
therewith, contained therein which notice (each a “Covenant Change Notice”)
shall set forth the financial covenants as proposed to be so changed.  The
Administrative Agent shall provide to the Lenders a copy of any such Covenant
Change Notice and the Required Lenders shall have the option at any time within
45 days following the Administrative Agent’s receipt of a Covenant Change Notice
to require that the financial covenants contained in this Agreement be
correspondingly amended and modified so as to conform in whole to the changed
covenants as described in such Covenant Change Notice.  If the Administrative
Agent notifies the Borrowers that the Required Lenders have elected to require
such conforming changes, each of the Borrowers hereby agrees promptly to execute
and deliver any and all amendments hereto and to take all such further action as
the Administrative Agent may reasonably deem necessary or appropriate to
effectuate the provisions of this Section 7.15.

SECTION 8.

NEGATIVE COVENANTS

Each Borrower hereby covenants and agrees that so long as this Credit Agreement
is in effect and until the Obligations have been paid in full and the
Commitments hereunder shall have terminated:

 

8.1

Indebtedness.

No Borrower will, nor will it permit any of its Subsidiaries to, contract,
create, incur, assume or permit to exist any Indebtedness, except:

(a)Indebtedness arising under this Credit Agreement and the other Credit
Documents, and Indebtedness under the Revolving Credit Agreement;

(b)Indebtedness in respect of current accounts payable and accrued expenses
incurred in the ordinary course of business; and

(c)Other Indebtedness as long as, prior to and after giving effect thereto, the
Borrowers are otherwise in compliance with the terms of this Credit Agreement.

provided that the Borrowers shall not permit any Subsidiary of a Borrower that
is the owner (or ground-lessee) of a Property that is treated as an Unencumbered
Property, an Unencumbered Construction-in-Process or Unencumbered Eligible Land
under this Credit Agreement to contract, create, incur, assume or permit to
exist (“Incur”) any Recourse Indebtedness unless such Subsidiary becomes a
Guarantor as required pursuant to Section 7.12(a), and if such Subsidiary does
Incur such Recourse Indebtedness, but does not become a Guarantor, all Property
owned or ground-leased by such Subsidiary shall cease to qualify as an
Unencumbered Property, an Unencumbered Construction-in-Process or Unencumbered
Eligible Land.

67

--------------------------------------------------------------------------------

 

 

8.2

Liens.

No Borrower will, nor will it permit any of its Material Subsidiaries to,
contract, create, incur, assume or permit to exist any Lien with respect to any
of its Properties or any other assets of any kind (whether real or personal,
tangible or intangible), whether now owned or after acquired, except for
Permitted Liens.

 

8.3

Nature of Business.

No Borrower will, nor will it permit any of its Subsidiaries to, alter the
character of its business from that conducted as of the Closing Date or engage
in any business other than the business conducted as of the Closing Date.

 

8.4

Consolidation and Merger.

No Borrower will, nor will it permit any of its Material Subsidiaries to, enter
into any transaction of merger or consolidation or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution); provided that
notwithstanding the foregoing provisions of this Section 8.4, (a) (i) any Person
may merge into a Borrower in a transaction in which such Borrower is the
surviving Person; (ii) any Person may merge into any Material Subsidiary in a
transaction in which the surviving entity is a Material Subsidiary; and (iii)
any Material Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to a Borrower or to another Material Subsidiary; provided that in each
case the Borrowers execute and deliver such documents, instruments and
certificates as the Administrative Agent may reasonably request and after giving
effect thereto no Default or Event of Default exists; (b) upon prior written
notification to the Administrative Agent, any Material Subsidiary of a Borrower
may be dissolved or liquidated so long as (1) after giving effect thereto no
Default or Event of Default exists, and (2) the Borrowers shall execute and
deliver such documents, instruments and certificates as the Administrative Agent
may reasonably request; and (c) upon prior written notification to the
Administrative Agent, as long as no Default or Event of Default exists, a
Material Subsidiary of a Borrower that has no assets and no revenues may be
dissolved or liquidated.

 

8.5

Sale or Lease of Assets.

(a)No Property may be conveyed, sold, leased, transferred or otherwise disposed
of unless, after giving effect thereto, no Default or Event of Default exists.

(b)No equity interest in any Guarantor or Eligible Unencumbered Property
Subsidiary may be conveyed, sold, transferred or otherwise disposed of unless,
after giving effect thereto, no Default or Event of Default exists.  Upon the
disposition of an equity interest in a Guarantor in conformance with the terms
hereof, if after the disposition of such equity interest such Guarantor no
longer qualifies as the owner of any Unencumbered Properties, the Lenders agree
to release such Guarantor from its obligations hereunder, and the Lenders hereby
consent to the Administrative Agent executing and delivering such releases as
necessary to give effect to such agreement.

 

8.6

[Intentionally Omitted.]

68

--------------------------------------------------------------------------------

 

 

8.7

Restricted Payments.

BOP will not, directly or indirectly, declare or pay any dividends or make any
other distribution upon any of its shares of beneficial interests or any shares
of its capital stock of any class or with respect to any of its membership or
partnership interests; provided that BOP may pay dividends or make distributions
attributable to any period of four (4) consecutive fiscal quarters in an amount
not to exceed, in the aggregate, the greater of (i) 95% of Funds From Operations
attributable to such period or (ii) the minimum amount necessary for BRT to
maintain its status as a REIT.  Neither the Borrowers nor their Subsidiaries
will repurchase any capital stock or shares of beneficial interest (including
the repurchase of stock or shares of beneficial interest that is retired,
cancelled or terminated) or other ownership interests (including options,
warrants and stock appreciation rights) if a Default or Event of Default exists
or would occur after giving effect thereto.

 

8.8

Transactions with Affiliates.

No Borrower will, nor will it permit any of its Subsidiaries to, enter into any
transaction or series of transactions, whether or not in the ordinary course of
business, with any officer, director, trustee, shareholder, Subsidiary or
Affiliate other than on terms and conditions substantially as favorable as would
be obtainable in a comparable arm’s-length transaction with a Person other than
an officer, director, trustee, shareholder, Subsidiary or Affiliate.

 

8.9

Fiscal Year; Organizational Documents.

No Borrower will, nor will it permit any of its Subsidiaries to, (a) change its
fiscal year or (b) change its articles or certificate of incorporation, its
bylaws, its declaration of trust, its limited liability company agreement, its
articles or certificate of partnership or partnership agreement or any other
organization or formation documents in any manner that would have an adverse
effect of the rights of the Lenders under the Credit Documents; provided that
(i) BRT may take such action, with prior written notice to the Administrative
Agent, as is necessary to maintain its status as a REIT and (ii) the Borrowers
will provide prompt written notice to the Administrative Agent of any change to
be made in compliance with the terms of this Section 8.9.

 

8.10

Limitations.

No Borrower will, nor will it permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause, incur, assume, suffer or permit to exist
or become effective any consensual encumbrance or restriction of any kind on the
ability of any such Person to pay any Indebtedness owed to the Borrowers;
provided that a Subsidiary of a Borrower (which is not itself a Credit Party)
that obtains financing may agree with the provider of such financing to restrict
repayments of intercompany Indebtedness owing to the Borrowers.

 

8.11

Other Negative Pledges.

The Borrowers will not, and will not permit any of their Material Subsidiaries
to, enter into, assume or become subject to any agreement prohibiting or
otherwise restricting the creation or assumption of any Lien (a “Negative
Pledge”) upon its properties or assets, whether now owned or hereafter acquired,
or requiring the grant of any security for such obligation if security is given

69

--------------------------------------------------------------------------------

 

for some other obligation, other than (i) as provided under the Credit Documents
or under the Revolving Credit Agreement, (ii) restrictions on Secured
Indebtedness and Unsecured Indebtedness set forth in the Indenture (iii) an
agreement by a Borrower or one of its Subsidiaries with a joint venture partner
not to pledge its equity interest in such joint venture, (iv) an agreement by a
Borrower or one of its Subsidiaries in a mortgage or joint venture agreement to
restrict Liens on a particular property which is not an Unencumbered Property or
on the equity interests in any particular entity which is not a Borrower or a
Material Subsidiary, (v) customary restrictions in leases, subleases, licenses
and asset sale or acquisition agreements relating to the assets subject thereto,
and (vi) covenants contained in agreements relating to Unsecured Indebtedness
permitted by Section 8.1 to the extent that such restrictions are not materially
more restrictive to the Borrowers than the covenants contained in this Credit
Agreement and so long as such Unsecured Indebtedness is not guaranteed by any
Persons that do not guarantee the Obligations; provided, however, that an
agreement that conditions a Person’s ability to grant a Lien upon the
maintenance of one or more specified ratios that limit such Person’s ability to
encumber its assets but that do not generally prohibit the encumbrance of its
assets, or the encumbrance of specific assets, shall not constitute a Negative
Pledge.

 

8.12

Sanctions.

The Borrowers will not, directly or indirectly, use the proceeds of any
Extension of Credit, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any manner that will result in a violation by any individual or
entity (including any individual or entity participating in the transaction,
whether as Lender, Arranger, Administrative Agent, or otherwise) of Sanctions.

 

 

8.13

Anti-Corruption Laws.

The Borrowers will not, directly or indirectly, use the proceeds of any
Extension of Credit for any purpose which would breach the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions.

 

SECTION 9.

EVENTS OF DEFAULT

 

9.1

Events of Default.

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

(a)Payment. The Borrowers shall default in the payment (i) when due of any
principal amount of any Loans or (ii) within three days of when due of any
interest on the Loans or any fees or other amounts owing hereunder, under any of
the other Credit Documents or in connection herewith.

70

--------------------------------------------------------------------------------

 

(b)Representations. Any representation, warranty or statement made or deemed to
be made by any Borrower or any of its Subsidiaries herein, in any of the other
Credit Documents, or in any statement or certificate delivered or required to be
delivered pursuant hereto or thereto shall prove untrue in any material respect
on the date as of which it was made or deemed to have been made or delivered.

(c)Covenants.  Any Borrower or any of its Subsidiaries shall:

(i)default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.2, 7.3, 7.10, 7.11, 7.12, 7.14, 7.15 or 8.1
through 8.13 inclusive; or

(ii)default in the due performance or observance by it of any term, covenant or
agreement contained in Section 7.1 and such default shall continue unremedied
for a period of five Business Days after the earlier of a Borrower becoming
aware of such default or notice thereof given by the Administrative Agent; or

(iii)default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in subsections (a), (b) or (c)(i) or
(ii) of this Section 9.1) contained in this Credit Agreement and such default
shall continue unremedied for a period of at least 30 days after the earlier of
a Borrower becoming aware of such default or notice thereof given by the
Administrative Agent.

(d)Other Credit Documents. (i) Any Credit Party shall default in the due
performance or observance of any term, covenant or agreement in any of the other
Credit Documents and such default shall continue unremedied for a period of at
least 30 days after the earlier of a Borrower becoming aware of such default or
notice thereof given by the Administrative Agent or (ii) any Credit Document (or
any provision of any Credit Document) shall fail to be in full force and effect
or any Borrower or any of its Subsidiaries shall so assert or any Credit
Document shall fail to give the Administrative Agent and/or the Lenders the
security interests, liens, rights, powers and privileges purported to be created
thereby.

(e)Bankruptcy, etc. The occurrence of any of the following with respect to any
Borrower or any of its Significant Subsidiaries: (i) a court or Governmental
Authority having jurisdiction in the premises shall enter a decree or order for
relief in respect of any Borrower or any of its Significant Subsidiaries in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appoint a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of any Borrower or any of
its Significant Subsidiaries or for any substantial part of its property or
ordering the winding up or liquidation of its affairs; or (ii) an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect is commenced against any Borrower or any of its Significant
Subsidiaries and such petition remains unstayed and in effect for a period of 60
consecutive days; or (iii) any Borrower or any of its Significant Subsidiaries
shall commence a voluntary case under any applicable

71

--------------------------------------------------------------------------------

 

bankruptcy, insolvency or other similar law now or hereafter in effect, or
consent to the entry of an order for relief in an involuntary case under any
such law, or consent to the appointment or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official of
such Person or any substantial part of its property or make any general
assignment for the benefit of creditors; or (iv) any Borrower or any of its
Significant Subsidiaries shall be generally unable or shall admit in writing its
inability to pay its debts generally as they become due or any action shall be
taken by such Person in furtherance of any of the aforesaid purposes.

(f)Defaults under Other Agreements. With respect to any Recourse Indebtedness
(other than Indebtedness outstanding under this Credit Agreement) of any
Borrower or any of its Subsidiaries in an aggregate principal amount equal to or
in excess of $50,000,000, (i) a Borrower or one of its Subsidiaries shall (A)
default in any payment (beyond the applicable grace period with respect thereto,
if any) with respect to any such Recourse Indebtedness, or (B) default (after
giving effect to any applicable grace period) in the observance or performance
of any term, covenant or agreement relating to such Recourse Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event or condition shall occur or condition exist, the
effect of which default or other event or condition is to cause, or permit, the
holder or holders of such Recourse Indebtedness (or a trustee or agent on behalf
of such holders) to cause (determined without regard to whether any notice or
lapse of time is required) any such Recourse Indebtedness to become due prior to
its stated maturity; or (ii) any such Recourse Indebtedness shall be declared
due and payable, or required to be prepaid, repurchased or redeemed other than
by a regularly scheduled required prepayment, repurchase or redemption prior to
the stated maturity thereof; or (iii) any such Indebtedness shall mature and
remain unpaid.

(g)Judgments. One or more judgments, orders, or decrees shall be entered against
any one or more of any Borrower or any of its Subsidiaries involving a liability
of $25,000,000 or more, in the aggregate (to the extent not paid or covered by
insurance provided by a carrier who has acknowledged coverage), and such
judgments, orders or decrees (i) are the subject of any enforcement proceeding
commenced by any creditor or (ii) shall continue unsatisfied, undischarged and
unstayed for a period ending on the first to occur of (A) the last day on which
such judgment, order or decree becomes final and unappealable or (B) 20 days.

(h)ERISA Events. The occurrence of any of the following events or conditions,
unless such event or occurrence would not have or be reasonably expected to have
a Material Adverse Effect: (1) any “accumulated funding deficiency,” as such
term is defined in Section 302 of ERISA and Section 412 of the Code, whether or
not waived, shall exist with respect to any Plan, or any lien shall arise on the
assets of a Borrower, any Subsidiary of a Borrower or any ERISA Affiliate in
favor of the PBGC or a Plan; (2) an ERISA Event shall occur with respect to a
Single Employer Plan, which is, in the reasonable opinion of the Administrative
Agent, likely to result in the termination of such Plan for purposes of Title IV
of ERISA; (3) an ERISA Event shall occur with respect to a Multiemployer Plan or
Multiple Employer Plan, which is, in the reasonable opinion of the
Administrative Agent, likely to result in (i) the termination of such Plan for
purposes of Title IV of ERISA,

72

--------------------------------------------------------------------------------

 

or (ii) a Borrower, any Subsidiary of a Borrower or any ERISA Affiliate
incurring any liability in connection with a withdrawal from, reorganization of
(within the meaning of Section 4241 of ERISA), or insolvency (within the meaning
of Section 4245 of ERISA) of such Plan; or (4) any prohibited transaction
(within the meaning of Section 406 of ERISA or Section 4975 of the Code) or
breach of fiduciary responsibility shall occur which may subject a Borrower, any
Subsidiary of a Borrower or any ERISA Affiliate to any liability under Sections
406, 409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which a Borrower, any Subsidiary of a
Borrower or any ERISA Affiliate has agreed or is required to indemnify any
person against any such liability.

(i)REIT Status. BRT does not maintain its REIT status or is no longer deemed to
be a REIT.

(j)Invalidity of Credit Documents.  Any material provision of any Credit
Document, at any time after its execution and delivery and for any reason other
than in accordance with the terms hereof or thereof, or satisfaction in full of
all the Obligations, is revoked, terminated, cancelled or rescinded, without the
prior written approval of the requisite Lenders as specified in Section 11.6; or
any Credit Party commences any legal proceeding at law or in equity to contest,
or make unenforceable, cancel, revoke or rescind any of the Credit Documents, or
any court or any other Governmental Authority of competent jurisdiction shall
make a determination that, or issue a judgment, order, decree or ruling to the
effect that, any one or more of the Credit Documents is illegal, invalid or
unenforceable as to any material terms thereof.

(k)Revolving Credit Agreement. An “Event of Default” as defined in the Revolving
Credit Agreement shall occur and be continuing.

 

9.2

Acceleration; Remedies.

Upon the occurrence of an Event of Default, and at any time thereafter unless
and until such Event of Default has been waived in writing by the Required
Lenders (or the Lenders as may be required hereunder), the Administrative Agent
shall, upon the request and direction of the Required Lenders, by written notice
to the Borrowers, take any of the following actions without prejudice to the
rights of the Administrative Agent or any Lender to enforce its claims against
the Borrowers, except as otherwise specifically provided for herein:

(a)Termination of Commitments. Declare the Commitments terminated whereupon the
Commitments shall be immediately terminated.

(b)Acceleration of Loans. Declare the unpaid principal of and any accrued
interest in respect of all Loans and any and all other indebtedness or
obligations of any and every kind owing by a Borrower to any of the Lenders
hereunder to be due whereupon the same shall be immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers.

73

--------------------------------------------------------------------------------

 

(c)Enforcement of Rights. Enforce any and all rights and interests created and
existing under the Credit Documents, including, without limitation, all rights
and remedies against a Guarantor and all rights of set-off.

Notwithstanding the foregoing, if an Event of Default specified in Section
9.1(e) shall occur, then the Commitments shall automatically terminate and all
Loans, all accrued interest in respect thereof, all accrued and unpaid fees, and
all other indebtedness or Obligations owing to the Lenders hereunder shall
automatically and immediately become due and payable without presentment,
demand, protest or the giving of any notice or other action by the
Administrative Agent or the Lenders, which notice or other action is expressly
waived by the Borrowers.

Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent, each Lender has, to the extent permitted by law, a
separate right of payment and shall be considered a separate “creditor” holding
a separate “claim” within the meaning of Section 101(5) of the Bankruptcy Code
or any other insolvency statute.

 

9.3

Allocation of Payments After Event of Default.

Notwithstanding any other provisions of this Credit Agreement, after the
occurrence and during the continuance of an Event of Default, all amounts
collected or received by the Administrative Agent or any Lender on account of
amounts outstanding under any of the Credit Documents shall be paid over or
delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents;

SECOND, to payment of any fees owed to the Administrative Agent;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents;

FOURTH, to the payment of all accrued fees and interest payable to the Lenders
hereunder;

FIFTH, to the payment of the outstanding principal amount of the Loans;

SIXTH, to all other Obligations which shall have become due and payable under
the Credit Documents and not repaid pursuant to clauses “FIRST” through “FIFTH”
above; and

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (b) each of the Lenders shall receive an amount equal
to its pro rata share (based on the proportion that the then outstanding

74

--------------------------------------------------------------------------------

 

Loans held by such Lender bear to the aggregate then outstanding Loans) of
amounts available to be applied pursuant to clauses “THIRD”, “FOURTH,” “FIFTH,”
and “SIXTH” above.

SECTION 10.

AGENCY PROVISIONS

 

10.1

Appointment and Authority.

Each of the Lenders hereby irrevocably appoints PNC Bank, National Association
to act on its behalf as the Administrative Agent hereunder and under the other
Credit Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto.  The provisions of this Section 10 are solely
for the benefit of the Administrative Agent and the Lenders, and neither the
Borrowers nor any other Credit Party shall have rights as a third party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Credit Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

10.2

Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrowers or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

 

10.3

Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:

(a)

shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)

shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative

75

--------------------------------------------------------------------------------

 

Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and

(c)

shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.6) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.  The Administrative Agent
shall not be deemed to have knowledge of any Default (other than a Default under
Section 9.1(a) (with respect to principal, interest and fees)) unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with Credit Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Credit Agreement, any other
Credit Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Section 5 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.4

Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not

76

--------------------------------------------------------------------------------

 

be liable for any action taken or not taken by it in accordance with the advice
of any such counsel, accountants or experts.

 

10.5

Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Agent-Related Persons.  The exculpatory provisions of this Section 10 shall
apply to any such sub agent and to the Agent-Related Persons of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

10.6

Resignation of Administrative Agent.

(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrowers.  Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrowers,
to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above, provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender.  Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b)If the Person serving as Administrative Agent (i) is a Defaulting Lender
pursuant to clause (d) of the definition thereof or (ii) engages in gross
negligence or willful misconduct in the performance of its duties under the
Credit Documents, as determined by a court of competent jurisdiction by a final
and non-appealable judgment, the Required Lenders may, to the extent permitted
by applicable law, by notice in writing to the Borrower and such Person remove
such Person as Administrative Agent and, in consultation with the Borrowers,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

77

--------------------------------------------------------------------------------

 

(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.13(i) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section).  The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such
successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Credit Documents, the provisions of this
Section 10 and Section 11.5 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Credit
Documents, including (x) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (y) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

 

10.7

Non-Reliance on Administrative Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Agent-Related
Persons and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this Credit
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Agent-Related Persons and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Credit Agreement, any other
Credit Document or any related agreement or any document furnished hereunder or
thereunder.

 

10.8

No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the  Arrangers or other
agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Credit Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender  hereunder.

78

--------------------------------------------------------------------------------

 

 

10.9

Certain ERISA Matters.

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Credit Party, that at least one of the
following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or Commitments,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers). PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts). PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts). PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in. administration of and
performance of the Loans, the Commitments and this Credit Agreement,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Credit Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this Credit
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in. administration of and performance of
the Loans, the Commitments and this Credit Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)ln addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of,

79

--------------------------------------------------------------------------------

 

the Administrative Agent and the Arrangers and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Credit Party, that:

(i)none of the Administrative Agent or the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Credit Agreement, any Credit Document or any
documents related to hereto or thereto).

(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in. administration of and
performance of the Loans, the Commitments and this Credit Agreement is
independent (within the meaning of 29 CFR § 2510.3-21) and is a bank, an
insurance carrier, an investment adviser, a broker-dealer or other person that
holds, or has under management or control, total assets of at least $50 million,
in each case as described in 29 CFR § 2510.3-21 (c)(l)(i)(A)-(E).

(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Credit Agreement is capable
of evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations).

(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in. administration of and
performance of the Loans, the Commitments and this Credit Agreement is a
fiduciary under ERISA or the Code, or both, with respect to the Loans, the
Commitments and this Credit Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder, and

(v)no fee or other compensation is being paid directly to the Administrative
Agent or the Arrangers or any of their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the
Commitments or this Credit Agreement.

(c)The Administrative Agent and the Arrangers hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Commitments and this Credit Agreement, (ii) may recognize a gain if it extended
the Loans, or the Commitments for an amount less than the amount being paid for
an interest in the Loans, or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Credit Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent

80

--------------------------------------------------------------------------------

 

or collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, upfront fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

SECTION 11.

MISCELLANEOUS

 

11.1

Notices.

(a)Generally.  Except as otherwise expressly provided herein, all notices and
other communications shall have been duly given and shall be effective (i) when
delivered, (ii) when transmitted via telecopy (or other facsimile device), (iii)
the Business Day following the day on which the same has been delivered prepaid
or on an invoice arrangement to a reputable national overnight air courier
service, or (iv) the third Business Day following the day on which the same is
sent by certified or registered mail, postage prepaid, in each case to the
respective parties at the address or telecopy numbers set forth on Schedule 11.1
or as otherwise provided.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient), provided that such notice is confirmed by delivery via overnight
courier or postal service as required above.  Notices delivered through
electronic communications, to the extent provided in paragraph (b) below, shall
be effective as provided in said paragraph (b).

(b)Electronic Communications.  Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e‑mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Section 2 if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Section by electronic
communication.  The Administrative Agent or a Borrower may, in its discretion,
agree in writing to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent (or a Borrower, in the case of notice to it)
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that

81

--------------------------------------------------------------------------------

 

such notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

(c)Change of Address, etc.  Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d)Platform.

(i)The Borrowers agree that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the other
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”) in
accordance with its obligations under Section 11.17.

(ii)The Platform is provided “as is” and “as available.”  The Agent-Related
Persons do not warrant the adequacy of the Platform and expressly disclaim
liability for errors or omissions in the Communications.  No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent-Related Person in connection with the Communications or the
Platform.  Except as provided in Section 11.11, in no event shall the
Administrative Agent or any of the Agent-Related Persons have any liability to
the Borrowers, any Lender or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Borrower’s or the Administrative Agent’s
transmission of Communications through the Platform.  “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of a Borrower pursuant to any Credit Document
or the transactions contemplated therein which is distributed to the
Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through the Platform.

(iii)Each Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials to the
Platform and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrowers or their Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. Each
Borrower hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall

82

--------------------------------------------------------------------------------

 

be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” each Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
11.17); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

(e)Reliance by Administrative Agent and Lenders.  The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices, Notices of Borrowing and Notices of Continuation/Conversion)
purportedly given by or on behalf of the Borrowers even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrowers shall indemnify the Administrative Agent, each Lender and the
officers, directors, employees, agents and Affiliates of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrowers.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

11.2

Right of Set-Off.

In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default and the commencement of remedies described in Section
9.2, each Lender is authorized at any time and from time to time, without
presentment, demand, protest or other notice of any kind (all of which rights
being hereby expressly waived), to set off and to appropriate and apply any and
all deposits (general or special) and any other indebtedness at any time held or
owing by such Lender (including, without limitation, branches, agencies or
Affiliates of such Lender wherever located) to or for the credit or the account
of any Borrower or its Subsidiaries against obligations and liabilities of such
Borrower to the Lenders hereunder, under the Notes, the other Credit Documents
or otherwise, irrespective of whether the Administrative Agent or the Lenders
shall have made any demand hereunder and although such obligations, liabilities
or claims, or any of them, may be contingent or unmatured, and any such set-off
shall be deemed to have been made immediately upon the occurrence of an Event of
Default even though such charge is made or entered on the books of such Lender
subsequent thereto.  The Borrowers hereby agree that any Person purchasing a
participation in the Loans and Commitments hereunder pursuant to Section 11.3(c)
or 3.8 may exercise all rights of set-off with respect to its participation
interest as fully as if such Person were a Lender hereunder.

83

--------------------------------------------------------------------------------

 

 

11.3

Benefit of Agreement.

(a)Generally.  This Credit Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto; provided that none of the Borrowers may assign and transfer any
of its interests, rights or obligations under any Credit Document (except as
permitted by Sections 8.4 or 8.5) without the prior written consent of the
Administrative Agent and all of the Lenders (and any attempt at such assignment
or transfer without such consent shall be null and void); and provided further
that the rights of each Lender to transfer, assign or grant participations in
its rights and/or obligations hereunder shall be limited as set forth in
subsections (b) and (c) of this Section 11.3.  Notwithstanding the above
(including anything set forth in subsections (b) and (c) of this Section 11.3),
nothing herein shall restrict, prevent or prohibit any Lender from (A) pledging
or assigning a security interest in its rights hereunder or under its Notes, if
any, to secure obligations of such Lender, including any pledge or assignment to
a Federal Reserve Bank in support of borrowings made by such Lender from such
Federal Reserve Bank; provided that no such pledge or assignment shall release a
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto, or (B) granting assignments or
participations in such Lender’s Loans and/or Commitments hereunder to its parent
company and/or to any Affiliate of such Lender or to any existing Lender or
Affiliate thereof.  Nothing in this Credit Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (c) of this Section and, to the extent expressly
contemplated hereby, the officers, directors, employees, agents and Affiliates
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Credit Agreement.

(b)Assignments.  In addition to the assignments permitted by Section 11.3(a),
each Lender may, with the prior written consent of the Borrowers and the
Administrative Agent (provided that no consent of the Borrowers shall be
required for an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund or during the existence and continuation of an Event of Default), which
consent shall not be unreasonably withheld or delayed, assign all or a portion
of its rights and obligations hereunder pursuant to an assignment agreement
substantially in the form of Exhibit 11.3 to one or more Eligible Assignees;
provided that the Borrowers shall be deemed to have consented to any such
assignment unless the Borrowers shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof; and provided further that (i) any such assignment shall be in a minimum
aggregate amount of $5,000,000 of the Loans and Commitments and in integral
multiples of $5,000,000 above such amount (or the remaining amount of Loans and
Commitments held by such Lender) unless the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrowers otherwise
consent, (ii) each such assignment shall be of a constant, not varying,
percentage of all of the assigning Lender’s rights and obligations under the
Loans and Commitments being assigned and (iii) the assignee, if it shall not be
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire in which the assignee designates one or more Persons to whom all
syndicate-level information (which may contain material non-public information
about the Borrowers and their related

84

--------------------------------------------------------------------------------

 

parties or their respective securities) will be made available and who may
receive such information in accordance with the assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.  Any
assignment hereunder shall be effective upon satisfaction of the conditions set
forth above and delivery to the Administrative Agent of a duly executed
assignment agreement together with a transfer fee of $3,500 payable to the
Administrative Agent for its own account. Upon the effectiveness of any such
assignment, the assignee shall become a “Lender” for all purposes of this Credit
Agreement and the other Credit Documents and, to the extent of such assignment,
the assigning Lender shall be relieved of its obligations hereunder to the
extent of the Loans and Commitment components being assigned.  The Borrowers
agree that upon notice of any assignment to an assignee that was not theretofore
a Lender, they will promptly provide to such assignee a new Note.  Each Lender
agrees that, in the event it assigns all of its Commitment hereunder, it shall
promptly return the Note or Note(s) executed by the Borrowers in its favor.

By executing and delivering an assignment agreement in accordance with this
Section 11.3(b), the assigning Lender thereunder and the assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows: (i) such assigning Lender warrants that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim and the assignee warrants that it is an Eligible Assignee; (ii)
except as set forth in clause (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Credit Agreement, any of the other Credit Documents or any other instrument or
document furnished pursuant hereto or thereto, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Credit
Agreement, any of the other Credit Documents or any other instrument or document
furnished pursuant hereto or thereto or the financial condition of any Borrower
or its Subsidiaries or the performance or observance by any Credit Party of any
of its obligations under this Credit Agreement, any of the other Credit
Documents or any other instrument or document furnished pursuant hereto or
thereto; (iii) such assigning Lender and such assignee each represents and
warrants that it is legally authorized to enter into such assignment agreement;
(iv) such assignee confirms that it has received a copy of this Credit
Agreement, the other Credit Documents and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such assignment agreement; (v) such assignee will independently and
without reliance upon the Administrative Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Credit Agreement and the other Credit Documents;
(vi) such assignee appoints and authorizes the Administrative Agent to take such
action on its behalf and to exercise such powers under this Credit Agreement or
any other Credit Document as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such powers as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Credit Agreement and
the other Credit Documents are required to be performed by it as a Lender.

85

--------------------------------------------------------------------------------

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (d) below, from and after the effective date specified in each
assignment agreement, the assignee thereunder shall be a party to this Credit
Agreement and, to the extent of the interest assigned by such assignment
agreement, have the rights and obligations of a Lender under this Credit
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such assignment agreement, be released from its obligations
under this Credit Agreement (and, in the case of an assignment agreement
covering all of the assigning Lender’s rights and obligations under this Credit
Agreement, such Lender shall cease to be a party hereto) but shall continue to
be entitled to the benefits of Sections 3.9, 3.12, 3.13 and 3.14 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

(c)Participations.  Each Lender may, without the consent of, or notice to, the
Borrowers or the Administrative Agent, sell, transfer or grant participations in
all or any part of such Lender’s interests and obligations hereunder to one or
more banks or other entities (other than the Borrowers, their Affiliates and
Subsidiaries, or a Defaulting Lender)(a “Participant”); provided that (i) such
selling Lender shall remain a “Lender” for all purposes under this Credit
Agreement (such selling Lender’s obligations under the Credit Documents
remaining unchanged) and the Participant shall not constitute a Lender
hereunder, and the Borrowers, the Administrative Agent and the other Lenders
shall continue to deal exclusively with such selling Lender, and (ii) no such
Participant shall have, or be granted, rights to approve any amendment or waiver
relating to this Credit Agreement or the other Credit Documents except to the
extent any such amendment or waiver would (A) reduce the principal of or rate of
interest on or fees in respect of any Loans in which the Participant is
participating or increase any Commitments with respect thereto, or (B) postpone
the date fixed for any payment of principal (including the extension of the
final maturity of any Loan or the date of any mandatory prepayment, other than
pursuant to Section 3.5), interest or fees in which the Participant is
participating.  In the case of any such participation, the Participant shall not
have any rights under this Credit Agreement or the other Credit Documents (the
Participant’s rights against the selling Lender in respect of such participation
to be those set forth in the participation agreement with such Lender creating
such participation) and all amounts payable by the Borrowers hereunder shall be
determined as if such Lender had not sold such participation; provided, however,
that such Participant shall be entitled to receive additional amounts under
Sections 3.9, 3.12, 3.13 and 3.14 to the same extent that the Lender from which
such Participant acquired its participation would be entitled to the benefit of
such cost protection provisions (it being understood that the Participant shall
be required to provide the documentation required under Section 3.13(g) as if it
were a Lender and that the Participant shall be subject to the provisions of
Section 3.15 regarding mitigation as if it were a Lender).  

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each

86

--------------------------------------------------------------------------------

 

Participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Credit Document) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Credit Agreement notwithstanding any
notice to the contrary.  For the avoidance of doubt, the Administrative Agent
(in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

(d)The Administrative Agent, acting solely for this purpose as agent of the
Borrowers, shall maintain at the Administrative Agent’s office at the Agency
Services Address a copy of each assignment agreement delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Credit Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

11.4

No Waiver; Remedies Cumulative.

No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrowers and the Administrative
Agent or any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder. The rights and
remedies provided herein are cumulative and not exclusive of any rights or
remedies which the Administrative Agent or any Lender would otherwise have. No
notice to or demand on any Credit Party in any case shall entitle any Credit
Party to any other or further notice or demand in similar or other circumstances
or constitute a waiver of the rights of the Administrative Agent or the Lenders
to any other or further action in any circumstances without notice or
demand.  Any waiver of any provision of this Credit Agreement or consent to any
departure by the Borrowers therefrom shall be effective only in the specific
instance and for the purpose for which given.

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.2 for the benefit of all the

87

--------------------------------------------------------------------------------

 

Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Credit Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.2 (subject to the terms of Section
3.8), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Credit Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Credit Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.2 and (ii)
in addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 3.8. any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

11.5

Payment of Expenses; Indemnification.

The Borrowers jointly and severally agree to: (a) pay all reasonable
out-of-pocket costs and expenses of (i) each Agent-Related Person in connection
with (A) the negotiation, preparation, execution and delivery, syndication and
administration of this Credit Agreement and the other Credit Documents and the
documents and instruments referred to therein (including, without limitation,
the reasonable fees and expenses of counsel to the Administrative Agent) and (B)
any amendment, waiver or consent relating hereto and thereto including, but not
limited to, any such amendments, waivers or consents resulting from or related
to any work-out, renegotiation or restructure relating to the performance by the
Borrowers under this Credit Agreement, and (ii) the Agent-Related Persons and
the Lenders in connection with (A) enforcement or protection of rights under the
Credit Documents and the documents and instruments referred to herein and
therein (including any workouts or restructurings), including, without
limitation, in connection with any such enforcement, the reasonable fees and
disbursements of counsel for the Agent-Related Persons and each of the Lenders,
and (B) any bankruptcy or insolvency proceeding of a Borrower or any of its
Subsidiaries, and (b) indemnify the Agent-Related Persons, each Lender and its
officers, directors, employees, representatives, Affiliates and agents from and
hold each of them harmless against any and all losses, liabilities, claims,
damages or expenses incurred by any of them as a result of, or arising out of,
or in any way related to, or by reason of, any investigation, litigation or
other proceeding (whether or not any Agent-Related Person or any Lender is a
party thereto) related to (i) the entering into and/or performance of any Credit
Document or any Loan or the use of proceeds of any Extensions of Credit or the
consummation of any other transactions contemplated in any Credit Document,
including, without limitation, the reasonable fees and disbursements of counsel
incurred in connection with any such investigation, litigation or other
proceeding (but excluding any such losses, liabilities, claims, damages or
expenses to the extent incurred by reason of the gross negligence or willful
misconduct on the part of the Person to be indemnified, as determined by a court
of competent jurisdiction by a final and non-appealable judgment), (ii) any
Environmental Claim and (iii) any claims for Non-Excluded Taxes.  To the extent
that the Borrowers for any reason fail to indefeasibly pay any amount required
above to be paid by it to the Administrative Agent (or any sub-agent thereof),
or any Agent-Related Person, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Agent-Related Person, as
the case may be, such Lender’s Commitment Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender),

88

--------------------------------------------------------------------------------

 

such payment to be made severally among them based on such Lenders’ Commitment
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought), provided, further that, the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), or against any Agent-Related Person acting for the
Administrative Agent (or any such sub-agent), in connection with such capacity.

 

11.6

Amendments, Waivers and Consents.

Subject to Section 3.10(b) and the last paragraph of this Section 11.6, neither
this Credit Agreement nor any other Credit Document nor any of the terms hereof
or thereof may be amended, changed, waived, discharged or terminated unless such
amendment, change, waiver, discharge or termination is in writing and signed by
the Required Lenders and the Borrowers and acknowledged by the Administrative
Agent; provided that no such amendment, change, waiver, discharge or termination
shall without the written consent of each Lender affected thereby:

(a)extend the final maturity of any Loan or any portion thereof or postpone any
other date fixed for any payment of principal;

(b)reduce the rate or extend the time of payment of interest thereon or fees
hereunder (provided that only the consent of the Required Lenders shall be
necessary (x) to amend the default rate of interest in Section 3.1(b) or to
waive the obligation of the Borrowers to pay interest at such default rate or
(y) to amend any financial covenant (or any defined term directly or indirectly
used therein), even if the effect of such amendment would be to reduce the rate
of interest on any Loan or other Obligation or to reduce any fee payable
hereunder;

(c)reduce or waive the principal amount of any Loan;

(d)change the Commitment of a Lender from the amount thereof in effect, other
than pursuant to an assignment permitted under Sections 3.5 or 11.3(b) or any
reduction of the Commitments by the Borrowers pursuant to Section 2.1(e) (it
being understood that the making of incremental Commitments described in Section
2.7 shall require only the consent of those Lenders making such incremental
Commitments);

(e)release either Borrower from its obligations, or release all or substantially
all of the Guarantors from their obligations, under the Credit Documents;
provided that the Administrative Agent may release a Guarantor in accordance
with Section 8.5 or in accordance with Section 11.19 and the Administrative
Agent may release an Additional Guarantor in accordance with Section 7.12(b);

(f)amend, modify or waive any provision of this Section 11.6 or Section 3.7,
3.8, or 9.1(a), or any provision of any Credit Document which, by its express
terms, requires the consent, approval, agreement or satisfaction of all of the
Lenders;

(g)reduce any percentage specified in, or otherwise modify, the definition of
Required Lenders; or

89

--------------------------------------------------------------------------------

 

(h)consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under (or in respect of) the Credit Documents other than
any assignment or transfer by a Guarantor permitted under this Credit Agreement.

If any amendment, waiver or consent with respect to the Credit Documents has
been delivered in writing to a Lender by the Administrative Agent, and such
amendment, waiver or consent requires only the approval of the Required Lenders
to become effective, then such Lender shall have ten Business Days from the date
of receipt of such amendment, waiver or consent to respond thereto.  Failure of
a Lender to timely respond to such amendment, waiver or consent shall be deemed
an approval by such Lender of such amendment, waiver or consent.

No provision of Section 10 or any other provision that affects the rights and
duties of the Administrative Agent may be amended or modified without the
consent of the Administrative Agent.

The right of any Defaulting Lender to approve or disapprove any amendment,
waiver or consent hereunder shall be limited as set forth in Section 11.9(c).

Any increase in the Committed Amount pursuant to Section 2.7 hereof, shall be
effective only after obtaining the consent of each of the Lenders electing to
increase its respective Commitment and no other consent by any Lender not
electing to increase its Commitment shall be required for any such increase in
the Committed Amount.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth herein and (y) the
Required Lenders may consent to allow a Credit Party to use cash collateral in
the context of a bankruptcy or insolvency proceeding.

If, in connection with any proposed amendment, change, waiver, discharge or
termination of this Credit Agreement as contemplated by this Section 11.6, the
consent of the Required Lenders is obtained, but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Borrowers
shall have the right to replace all, but not less than all, of such
non-consenting Lender or Lenders (so long as all non-consenting Lenders are so
replaced) with one or more Eligible Assignees identified by the Borrowers
pursuant to Section 3.15 (as if each such non-consenting Lender had made a
request referred to in Section 3.15) and Section 11.3 so long as at the time of
such replacement each such new Lender consents to the proposed amendment,
change, waiver, discharge or termination.

In addition, notwithstanding anything in this Section 11.6 to the contrary, if
the Administrative Agent and the Borrowers shall have jointly identified an
obvious error or any error or omission of a technical nature, in each case, in
any provision of the Credit Documents, then the Administrative Agent and the
Borrowers shall be permitted to amend such provision, and, in each case, such
amendment shall become effective without any further action or consent of any
other party to any Credit Document if the same is not objected to in writing by
the Required Lenders to the Administrative Agent within ten Business Days
following receipt of notice thereof.

90

--------------------------------------------------------------------------------

 

 

11.7

Counterparts/Electronic Execution.

This Credit Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.  Delivery of executed counterparts
by telecopy or other electronic imaging means (e.g, “pdf” or “tif”) shall be as
effective as an original and shall constitute a representation that an original
will be delivered.  The words “execute,” “execution,” “signed,” “signature,” and
words of like import in or related to any document to be signed in connection
with this Credit Agreement and the transactions contemplated hereby (including
without limitation assignment and assumptions, amendments or other
modifications, Notices of Borrower, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

 

11.8

  Headings.

The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.

 

11.9

Defaulting Lender.

Notwithstanding any provision of this Credit Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(a)[Intentionally Omitted];

(b)any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 9 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 11.2 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrowers may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Credit Agreement, as determined by
the Administrative Agent; third, if so determined by the Administrative Agent
and the Borrowers, to be held in a deposit account and released pro rata in
order to satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans under this

91

--------------------------------------------------------------------------------

 

Credit Agreement; fourth, to the payment of any amounts owing to the Lenders as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Credit Agreement; fifth, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Credit Agreement; and
sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made at a time when
the conditions set forth in Section 5.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by the Lenders pro rata in
accordance with the Commitments hereunder; any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender pursuant to this Section 11.9(b) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto;

(c)notwithstanding anything to the contrary set forth herein, the Commitment of
such Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 11.6) and no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders); provided that any waiver, amendment or modification that increases the
Commitment of a Defaulting Lender, forgives all or any portion of the principal
amount of any Loan or interest thereon owing to a Defaulting Lender, reduces the
Applicable Percentage on the underlying interest rate owing to a Defaulting
Lender or extends the Maturity Date shall require the consent of such Defaulting
Lender.

 

11.10

Survival of Indemnification and Representations and Warranties.

All indemnities set forth herein (including Section 11.5) and all
representations and warranties made herein shall survive the execution and
delivery of this Credit Agreement, the making of the Loans, the resignation of
the Administrative Agent, the replacement of any Lender and the repayment of the
Loans and other Obligations and the termination of the Commitments
hereunder.  Such representations and warranties have been or will be relied upon
by the Administrative Agent and each Lender, regardless of any investigation
made by the Administrative Agent or any Lender or on their behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default at the time of any Loan and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

92

--------------------------------------------------------------------------------

 

 

11.11

Governing Law; Jurisdiction.

(a)THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK.  Any legal action or proceeding with respect to this Credit Agreement or
any other Credit Document may be brought in the courts of the State of New York
in New York County, or of the United States for the Southern District of New
York and any appellate court from any thereof, and, by execution and delivery of
this Credit Agreement, each Borrower hereby irrevocably accepts for itself and
in respect of its property, generally and unconditionally, the exclusive
jurisdiction of such courts. Each Borrower further irrevocably consents to the
service of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to it at the address for notices pursuant to Section 11.1, such
service to become effective 15 days after such mailing. Nothing herein shall
affect the right of a Lender to serve process in any other manner permitted by
law or to commence legal proceedings or to otherwise proceed against a Borrower
in any other jurisdiction. Each Borrower agrees that a final judgment in any
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law;
provided that nothing in this Section 11.11(a) is intended to impair a
Borrower’s right under applicable law to appeal or seek a stay of any judgment.

(b)Each Borrower hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Credit Agreement or any
other Credit Document in the courts referred to in subsection (a) hereof and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

 

11.12

Waiver of Jury Trial.

EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT
AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

93

--------------------------------------------------------------------------------

 

 

11.13

Times of Day; Rates.

All references to time herein shall be references to Eastern Standard Time or
Eastern Daylight Time, as the case may be, unless specified otherwise.  The
Administrative Agent does not warrant, nor accept responsibility, nor shall the
Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.

 

11.14

Severability.

If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

11.15

Entirety.

This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

 

11.16

Binding Effect.

(a)This Credit Agreement shall become effective at such time as all of the
conditions set forth in Section 5.1 have been satisfied or waived by the Lenders
and it shall have been executed by the Borrowers and the Administrative Agent,
and the Administrative Agent shall have received copies hereof (telefaxed or
otherwise) which, when taken together, bear the signatures of each Lender, and
thereafter this Credit Agreement shall be binding upon and inure to the benefit
of the Borrowers, the Administrative Agent and each Lender and their respective
successors and assigns.

(b)This Credit Agreement shall be a continuing agreement and shall remain in
full force and effect until all Loans, interest, fees and other Obligations have
been paid in full and all Commitments have been terminated.  Upon termination,
the Borrowers shall have no further obligations (other than the indemnification
provisions that survive) under the Credit Documents; provided that should any
payment, in whole or in part, of the Obligations be rescinded or otherwise
required to be restored or returned by the Administrative Agent or any Lender,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise, then the Credit Documents shall automatically be reinstated and all
amounts required to be restored or returned and all costs and expenses incurred
by the Administrative Agent or any Lender in connection therewith shall be
deemed included as part of the Obligations.

 

11.17

Confidentiality.

(a)Each Lender agrees that it will use its reasonable best efforts to keep
confidential and to cause any representative designated under Section 7.11 to
keep

94

--------------------------------------------------------------------------------

 

confidential any non-public Information (as defined below) from time to time
supplied to it under any Credit Document; provided, however, that nothing herein
shall prevent the disclosure of any such Information to (a) the extent a Lender
in good faith believes such disclosure is required by Requirement of Law or by
any subpoena or similar legal process, (b) counsel for a Lender or to its
accountants and other advisors, (c) bank examiners, auditors or comparable
Persons or any regulatory body having jurisdiction over a Lender or its
Affiliates (including any self-regulating authority), (d) any Affiliate of a
Lender (it being understood that the persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (e) any other Lender, or any assignee,
transferee or participant, or, (i) any potential assignee, transferee or
participant, of all or any portion of any Lender’s rights under this Credit
Agreement who is notified of the confidential nature of the Information or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their obligations;
provided, such assignees, transferees, participants, counterparties and advisors
are advised of and agree to be bound by either the provisions of this Section
11.3 or other provisions at least as restrictive as this Section 11, (f) any
other Person in connection with any litigation to which any one or more of the
Lenders is a party (g) any other Person to whom disclosure of such Information a
Lender believes is necessary or appropriate in its reasonable judgment in
connection with the exercise of remedies or enforcement of rights hereunder; and
provided further that no Lender shall have any obligation under this Section
11.17 to the extent any such Information becomes available on a non-confidential
basis from a source other than a Borrower or its Subsidiaries or that any
Information becomes publicly available other than by a breach of this Section
11.17, (h) to any rating agency when required by it, provided that, prior to any
disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any confidential information relating to Credit Parties
received by it from any Agent-Related Person or any Lender, (i) disclosure on a
confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Loans, (j) in connection with the exercise of any remedies hereunder or under
any other Credit Document or any action or proceeding relating to this Credit
Agreement or any other Credit Document or the enforcement of rights hereunder or
thereunder, (k) with the consent of a Borrower or (l) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the a Lender Party or any of their
respective Affiliates on a nonconfidential basis from a source other than a
Borrower.  “Information” means all information received from the Borrowers or
their Subsidiaries relating to the Borrowers, any such Subsidiary or their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrowers or such Subsidiary and other than information
pertaining to this Credit Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from the Borrowers
or such Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the

95

--------------------------------------------------------------------------------

 

same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.  

(b)Each Lender acknowledges that Information as defined in Section 11.17(a)
furnished to it pursuant to this Credit Agreement may include material
non-public information concerning the Borrowers and their related parties and
their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and Applicable Law, including Federal and state securities laws.

(c)All Information, including requests for waivers and amendments, furnished by
the Borrowers or the Administrative Agent pursuant to, or in the course of
administering this Credit Agreement will be syndicate-level information, which
may contain material non-public information about the Borrowers and their
related parties or their respective securities.  Accordingly, each Lender
represents to the Borrowers and the Administrative Agent that it has identified
in its Administrative Questionnaire a credit contact who may receive Information
that may contain material non-public information in accordance with its
compliance procedures and Applicable Law.

(d)The provisions of this Section 11.17 shall survive the full repayment of
amounts due and the termination of this Credit Agreement for a period of one (1)
year.

 

11.18

Further Assurances.

The Borrowers agree, upon the request of the Administrative Agent, to promptly
take such actions as are necessary to carry out the intent of this Credit
Agreement and the other Credit Documents.

 

11.19

Release of Guarantors.

If a Guarantor no longer qualifies as the owner of Unencumbered Properties or
becomes an Eligible Subsidiary, then, as long as no Default or Event of Default
exists after giving effect to such event, the Lenders agree to release such
Guarantor from its obligations hereunder.  The Lenders irrevocably authorize the
Administrative Agent, upon receipt of a certificate from a Responsible Officer
and a legal opinion of counsel regarding the requirements set forth in the first
sentence of this Section 11.19, to release any Guarantor from its obligations
under the Guaranty. Upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 11.19.

 

11.20

USA PATRIOT Act.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies each
Borrower, which information includes the name and address of each Borrower and
other

96

--------------------------------------------------------------------------------

 

information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Borrower in accordance with the Act.  Each Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

 

11.21

Limitation on Liability.

Each Borrower waives any right to assert or make any claim against any Lender or
the Administrative Agent for (or to sue any Lender or the Administrative Agent
upon any claim for) any special, indirect, incidental, punitive or consequential
damages in respect of any breach or wrongful conduct (whether the claim is based
on contract, tort or duty imposed by law) in connection with, arising out of or
in any way related to this Credit Agreement, any other Credit Document or the
transactions contemplated hereby or thereby, or any act, omission or event in
connection therewith.  No indemnitee referred to in Section 11.5 above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Credit Agreement or the other Credit Documents or the transactions contemplated
hereby or thereby, except to the extent arising from such indemnitee’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by a final and non-appealable judgment.

 

11.22

No Fiduciary Duty.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), each Borrower and each other Credit Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Arrangers, and the Lenders are arm’s-length
commercial transactions between the Borrowers, each other Credit Party and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, (B) each Borrower and the other
Credit Parties have consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrowers and each
other Credit Party are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Credit Documents; (ii) (A) the Administrative Agent, the Arrangers and
each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrowers, any
other Credit Party or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent, the Arrangers nor any Lender has any
obligation to the Borrowers, any other Credit Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents; and
(iii) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers, the other Credit
Parties and their respective Affiliates, and neither the Administrative Agent,
the Arrangers nor any Lender has any obligation to disclose any of such
interests to the

97

--------------------------------------------------------------------------------

 

Borrowers, any other Credit Party or any of their respective Affiliates. To the
fullest extent permitted by law, the Borrowers and each other Credit Party
hereby waive and release any claims that they may have against the
Administrative Agent, the Arrangers or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

11.23

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

.

Solely to the extent any Lender or Issuing Lender that is an EEA Financial
Institution is a party to this Credit Agreement and notwithstanding anything to
the contrary in any Credit Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an EEA Financial Institution arising under any
Credit Document, to the extent such liability is unsecured, may be subject to
the Write-Down and Conversion Powers of an EEA Resolution Authority and agrees
and consents to, acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Credit Agreement, or any other Credit Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

11.24

Transitional Arrangements

.

(a)Existing Credit Agreement Superseded.  This Credit Agreement shall supersede
the Existing Credit Agreement in its entirety, except as provided in this
Section 11.24.  On the Effective Date, the rights and obligations of the parties
under each of the Existing Credit Agreement and the “Notes” defined therein
shall be subsumed within and be governed by this Credit Agreement and the Notes
issued hereunder; provided however, that any of the “Obligations” (as defined in
the Existing Credit Agreement) outstanding under the Existing Credit Agreement
shall, for purposes of this Credit Agreement, be Obligations hereunder.  Each
outstanding Loan (as defined in the Existing Credit Agreement) of a Lender shall
be deemed to be a Loan hereunder and credited against such Lender’s obligation
to make a Loan under Section 2.01 on the Effective Date all as

98

--------------------------------------------------------------------------------

 

determined by the Administrative Agent such that the Loans of each Lender on the
Effective Date shall be in accordance with each Lender’s applicable Commitment
Percentage hereunder.

(b)Return and Cancellation of Notes.  Upon its receipt of the Notes to be
delivered hereunder on the Effective Date, each Lender which is a party to the
Existing Credit Agreement will promptly return to the Borrowers, marked
“Cancelled” or “Replaced”, the note of the Borrowers held by such Lender
pursuant to the Existing Credit Agreement.

(c)Interest and Fees Under Existing Credit Agreement.  All interest and all
commitment, facility and other fees and expenses owing or accruing under or in
respect of the Existing Credit Agreement shall be calculated as of the Effective
Date (prorated in the case of any fractional periods), and shall be paid on the
Effective Date in accordance with the method specified in the Existing Credit
Agreement as if the Existing Credit Agreement were still in effect.

  

{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK}

 

 

99

--------------------------------------------------------------------------------

 

Each of the parties hereto has caused a counterpart of this Credit Agreement to
be duly executed and delivered as of the date first above written.

BORROWERS:BRANDYWINE REALTY TRUST,

a Maryland real estate investment trust

 

 

By:

Name:

Title:  

BRANDYWINE OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership

 

 

By:

Brandywine Realty Trust, a Maryland real estate investment trust, its general
partner

 

 

By:

Name:  

Title:  

 

 

 

 

 

 

 

[Signature pages continue on following page]

 

 

Amended and Restated Term Loan C Agreement

DMEAST #22766596

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent and as a Lender

 

 

By:
Name:  Shari L. Reams-Henofer

Title:  Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature pages continue on following page]

 

 

Amended and Restated Term Loan C Agreement

DMEAST #22766596

--------------------------------------------------------------------------------

 

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

 

 

By:
Name:

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature pages continue on following page]

 

 

 

Amended and Restated Term Loan C Agreement

DMEAST #22766596

--------------------------------------------------------------------------------

 

KEY BANK, N.A.,

as a Lender

 

 

By:
Name:

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature pages continue on following page]

 

 

 

Amended and Restated Term Loan C Agreement

DMEAST #22766596

--------------------------------------------------------------------------------

 

 

BANK OF MONTREAL, as a Lender

 

 

By:
Name:

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature pages continue on following page]

 

 

 

Amended and Restated Term Loan C Agreement

DMEAST #22766596

--------------------------------------------------------------------------------

 

Associated Bank, National Association, as a Lender

 

 

By:
Name:

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature pages continue on following page]

Amended and Restated Term Loan C Agreement

DMEAST #22766596

--------------------------------------------------------------------------------

 

The Bank of New York Mellon,

as a Lender

 

 

By:
Name:

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature pages continue on following page]

Amended and Restated Term Loan C Agreement

DMEAST #22766596

--------------------------------------------------------------------------------

 

U.S. Bank National Association,

as a Lender

 

 

By:
Name:

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature pages continue on following page]

Amended and Restated Term Loan C Agreement

DMEAST #22766596

--------------------------------------------------------------------------------

 

Branch Banking and Trust Company, as a Lender

 

 

By:
Name:

Title:

 

Amended and Restated Term Loan C Agreement

DMEAST #22766596